Exhibit 10.2

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

PARAMOUNT GROUP OPERATING PARTNERSHIP LP

Dated as of November 21, 2014

THE PARTNERSHIP INTERESTS ISSUED PURSUANT TO THIS AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED UNLESS THEY ARE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE. SUCH PARTNERSHIP INTERESTS ARE SUBJECT TO THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS AGREEMENT.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE 1 - DEFINED TERMS

     1   

ARTICLE 2 - ORGANIZATIONAL MATTERS

      Section 2.1   

Formation and Continuation

     13       Section 2.2   

Name

     13       Section 2.3   

Registered Office and Agent; Principal Office

     14       Section 2.4   

Power of Attorney

     14       Section 2.5   

Term

     15       Section 2.6   

Partnership Interests are Securities

     15   

ARTICLE 3 - PURPOSE

     15       Section 3.1   

Purpose and Business

     15       Section 3.2   

Powers

     16       Section 3.3   

Partnership Only for Purposes Specified

     16       Section 3.4   

Representations and Warranties by the Partners

     16   

ARTICLE 4 - CAPITAL CONTRIBUTIONS

     18       Section 4.1   

Capital Contributions of the Partners

     18       Section 4.2   

Issuance of Additional Partnership Interests and Additional Funding

     19       Section 4.3   

Other Contribution Provisions

     22       Section 4.4   

No Preemptive Rights

     22       Section 4.5   

No Interest on Capital

     22   

ARTICLE 5 - DISTRIBUTIONS

     22       Section 5.1   

Distribution of Cash

     22       Section 5.2   

REIT Distribution Requirements

     24       Section 5.3   

No Right to Distributions in Kind

     24       Section 5.4   

Distributions Upon Liquidation

     24       Section 5.5   

Distributions to Reflect Issuance of Additional Partnership Units

     24   

ARTICLE 6 - ALLOCATIONS

     24       Section 6.1   

Capital Account Allocations of Profit and Loss

     24       Section 6.2   

Capital Accounts

     29       Section 6.3   

Tax Allocations

     30       Section 6.4   

Substantial Economic Effect

     30   

ARTICLE 7 - MANAGEMENT AND OPERATIONS OF BUSINESS

     31       Section 7.1   

Management

     31       Section 7.2   

Certificate of Limited Partnership

     36       Section 7.3   

Restrictions on General Partner Authority

     36       Section 7.4   

Reimbursement of the General Partner and the Company

     36       Section 7.5   

Outside Activities of the General Partner and the Company

     37   

 

i



--------------------------------------------------------------------------------

   Section 7.6   

Contracts with Affiliates

     38       Section 7.7   

Indemnification

     38       Section 7.8   

Liability of the General Partner and the Company

     40       Section 7.9   

Other Matters Concerning the General Partner and the Company

     42       Section 7.10   

Title to Partnership Assets

     42       Section 7.11   

Reliance by Third Parties

     43   

ARTICLE 8 - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

     43       Section 8.1   

Limitation of Liability

     43       Section 8.2   

Management of Business

     43       Section 8.3   

Outside Activities of Limited Partners

     44       Section 8.4   

Rights of Limited Partners Relating to the Partnership

     44       Section 8.5   

Redemption Right

     45   

ARTICLE 9 - BOOKS, RECORDS, ACCOUNTING AND REPORTS

     47       Section 9.1   

Records and Accounting

     47       Section 9.2   

Taxable Year and Fiscal Year

     48       Section 9.3   

Reports

     48   

ARTICLE 10 - TAX MATTERS

     48       Section 10.1   

Preparation of Tax Returns

     48       Section 10.2   

Tax Elections

     49       Section 10.3   

Tax Matters Partner

     49       Section 10.4   

Organizational Expenses

     51   

ARTICLE 11 - TRANSFERS AND WITHDRAWALS

     51       Section 11.1   

Transfer

     51       Section 11.2   

Transfer of the Company’s and General Partner’s Partnership Interest and Limited
Partner Interest; Extraordinary Transactions

     51       Section 11.3   

Limited Partners’ Rights to Transfer

     52       Section 11.4   

Substituted Limited Partners

     54       Section 11.5   

Assignees

     54       Section 11.6   

General Provisions

     55   

ARTICLE 12 - ADMISSION OF PARTNERS

     57       Section 12.1   

Admission of Successor General Partner

     57       Section 12.2   

Admission of Additional Limited Partners

     57       Section 12.3   

Amendment of Agreement and Certificate of Limited Partnership

     58   

ARTICLE 13 - DISSOLUTION, LIQUIDATION AND TERMINATION

     58       Section 13.1   

Dissolution

     58       Section 13.2   

Winding Up

     59       Section 13.3   

Deficit Capital Account Restoration Obligation

     60       Section 13.4   

Compliance with Timing Requirements of Regulations

     60       Section 13.5   

Deemed Distribution and Recontribution

     61       Section 13.6   

Rights of Limited Partners

     61       Section 13.7   

Notice of Dissolution

     61   

 

ii



--------------------------------------------------------------------------------

   Section 13.8   

Cancellation of Certificate of Limited Partnership

     61       Section 13.9   

Reasonable Time for Winding-Up

     61       Section 13.10   

Waiver of Partition

     61       Section 13.11   

Liability of Liquidator

     62   

ARTICLE 14 - AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

     62       Section 14.1   

Procedures for Actions and Consents of Partners

     62       Section 14.2   

Amendments

     62       Section 14.3   

Meetings of the Partners

     64   

ARTICLE 15 - GENERAL PROVISIONS

     65       Section 15.1   

Addresses and Notice

     65       Section 15.2   

Titles and Captions

     65       Section 15.3   

Pronouns and Plurals

     65       Section 15.4   

Further Action

     66       Section 15.5   

Binding Effect

     66       Section 15.6   

No Third-Party Rights Created Hereby

     66       Section 15.7   

Waiver

     66       Section 15.8   

Counterparts

     67       Section 15.9   

Applicable Law; Waiver of Jury Trial

     67       Section 15.10   

Invalidity of Provisions

     67       Section 15.11   

No Rights as Stockholders

     68       Section 15.12   

Entire Agreement

     68   

 

iii



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A    -    Partners Contributions and Partnership
Interests Exhibit B    -    Notice of Redemption Exhibit C    -    LTIP Units
Exhibit D    -    Notice of Election to Convert LTIP Units Exhibit E    -   
Notice of Election to Force Conversion of LTIP Units

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

PARAMOUNT GROUP OPERATING PARTNERSHIP LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PARAMOUNT GROUP
OPERATING PARTNERSHIP LP, dated as of November 21, 2014, is entered into by and
among PARAMOUNT GROUP, INC., a Maryland corporation (the “Company”), as the
General Partner, and the Persons whose names are set forth on Exhibit A attached
hereto, as the Limited Partners, together with any other Persons who become
Partners in the Partnership as provided herein.

WHEREAS, the Partnership was formed as a limited partnership under the laws of
the State of Delaware pursuant to a Certificate of Limited Partnership filed on
August 25, 2014;

WHEREAS, an original agreement of limited partnership was entered into by the
Company, as general partner, as of August 25, 2014;

WHEREAS, the Company proposes to effect an Initial Public Offering (as defined
below), to contribute the net proceeds from the Initial Public Offering to the
Partnership and to cause the Partnership to repay certain indebtedness and
related costs and fees; and

WHEREAS, the Partnership will issue Partnership Interests (as defined below) to
the Company and other persons in connection with the formation transactions to
occur prior to or concurrently with the completion of the Initial Public
Offering (the “Formation Transactions”).

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE 1 - DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended, supplemented or restated from time to time, and any successor to such
statute.

“Additional Funds” has the meaning set forth in Section 4.2B hereof.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.2 and Section 12.2 hereof.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704- 2(i)(5)

 

1



--------------------------------------------------------------------------------

and (ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner or the Company, including any salaries or other
payments to directors, officers or employees of the General Partner, the
Company, or any Subsidiary of the Company and any accounting and legal expenses
of the General Partner, the Company, or any Subsidiary of the Company, which
expenses, the Partners have agreed, are expenses of the Partnership and not the
General Partner or the Company or any Subsidiary of the Company, and (iii) to
the extent not included in clauses (i) or (ii) above, REIT Expenses; provided,
however, that Administrative Expenses shall not include any administrative costs
and expenses incurred by the General Partner or the Company that are
attributable to Properties or interests in a Subsidiary of the Company that are
owned by the General Partner or the Company other than through its ownership
interest in the Partnership.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. No officer, director or stockholder of
the Company shall be considered an Affiliate of the Company solely as a result
of serving in such capacity or being a stockholder of the Company.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution (net of assumed liabilities) as of the date of contribution as
agreed to by such Partner and the General Partner.

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
it may be amended, supplemented and/or restated from time to time, including by
way of adoption of a Certificate of Designations, including any exhibits
attached hereto.

“Articles of Incorporation” means the Articles of Incorporation of the Company
filed with the Maryland State Department of Assessments and Taxation, as amended
or restated from time to time.

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

“Book-Up Target” for an LTIP Unit means (i) initially, the Common Unit Economic
Balance as determined on the date such LTIP Unit was granted and
(ii) thereafter, the remaining amount, if any, required to be allocated to such
LTIP Unit for the Economic Capital Account Balance of the holder of such LTIP
Unit, to the extent attributable to such LTIP Unit, to be equal to the Common
Unit Economic Balance.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be
amended, supplemented and/or restated from time to time.

“Capital Account” has the meaning set forth in Section 6.2 hereof.

“Capital Contribution” means, with respect to each Partner, the total amount of
cash, cash equivalents, and the Agreed Value of any Property or other asset
contributed or deemed to be contributed, as the context requires, to the
Partnership by such Partner pursuant to the terms of this Agreement. Any
reference to the “Capital Contribution” of a Partner shall include the Capital
Contribution made by a predecessor holder of the Partnership Interest of such
Partner.

“Cash Amount” means, with respect to Tendered Units, an amount in cash equal to
the Value of the REIT Shares Amount as of the Valuation Date with respect to
such Tendered Units; provided that the Cash Amount will be reduced by the amount
of any distributions payable with respect to such REIT Shares Amount that have
an ex-dividend date after the Valuation Date and a record date before the
Specified Redemption Date.

“Certificate of Designations” means an amendment to this Agreement that sets
forth the designations, rights, powers, duties and preferences of Holders of any
Partnership Interests issued pursuant to Section 4.2, which amendment is in the
form of a certificate signed by the General Partner and appended to this
Agreement. A Certificate of Designations is not the exclusive manner in which
such an amendment may be effected. The General Partner may adopt a Certificate
of Designations without the Consent of the Limited Partners to the extent
permitted pursuant to Section 14.2 hereof.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the office of the Secretary of State
of the State of Delaware on August 25, 2014, as amended from time to time in
accordance with the terms hereof and the Act.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of any succeeding law.

“Commission” means the Securities and Exchange Commission.

“Common Unit” means a Partnership Unit other than a LTIP Unit or Preferred Unit.

“Common Unit Economic Balance” means (i) the Economic Capital Account Balance of
the Company but only to the extent attributable to the Company’s ownership of
Common Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under Section 6.1I,
divided by (ii) the number of the Company’s Common Units. If the Company’s
Economic Capital Account Balance at the time of determination reflects a net
reduction as a result of Section 6.1L, for purposes of this definition the
Company’s Economic Capital Account Balance shall be the Economic Capital Account
Balance it would have been if Section 6.1L had not applied.

 

3



--------------------------------------------------------------------------------

“Common Unitholder” means a Partner that holds Common Units.

“Company” has the meaning set forth in the introductory paragraph.

“Consent” means the consent to, approval of or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.

“Constituent Person” has the meaning set forth in Section 1.12(b) of Exhibit C
hereto.

“Conversion Factor” means 1.0; provided that in the event that:

(i) the Company (a) declares or pays a dividend on its outstanding REIT Shares
wholly or partly in REIT Shares or makes a distribution to all holders of its
outstanding REIT Shares wholly or partly in REIT Shares; (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines or reclassifies its outstanding REIT Shares into a smaller
number of REIT Shares, then the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, (i) the numerator of which
shall be the number of REIT Shares issued and outstanding on the record date for
such dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purpose that such dividend, distribution, split, subdivision,
reverse split or combination has occurred as of such time), and (ii) the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination;

(ii) the Company distributes any rights, options or warrants to all holders of
its REIT Shares to subscribe for or to purchase or to otherwise acquire REIT
Shares (or other securities or rights convertible into, exchangeable for or
exercisable for REIT Shares)(other than REIT Shares issuable pursuant to a
Qualified DRIP/COPP or as compensation to employees or other service providers)
at a price per share less than the Value of a REIT Share on the record date for
such distribution (each a “Distributed Right”), then, as of the distribution
date of such Distributed Rights or, if later, the time such Distributed Rights
become exercisable, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction (a) the numerator of which shall be the number
of REIT Shares issued and outstanding on the record date (or, if later, the date
such Distributed Rights become exercisable) plus the maximum number of REIT
Shares purchasable under such Distributed Rights and (b) the denominator of
which shall be the number of REIT Shares issued and outstanding on the record
date plus a fraction (x) the numerator of which is the minimum aggregate
purchase price under such Distributed Rights of the maximum number of REIT
Shares purchasable under such Distributed Rights and (y) the denominator of
which is the Value of a REIT Share as of the record date (or, if later, the date
such Distributed Rights become exercisable); provided, however, that, if any
such Distributed Rights expire or become no longer exercisable, then the
Conversion Factor shall be adjusted, effective retroactive to the date of
distribution of the Distributed Rights, to reflect a reduced maximum number of
REIT Shares or any change in the minimum aggregate purchase price for the
purposes of the above fraction; and

 

4



--------------------------------------------------------------------------------

(iii) the Company shall, by dividend or otherwise, distribute to all holders of
its REIT Shares evidences of its indebtedness or assets (including securities,
but excluding any dividend or distribution referred to in subsection (i) or
(ii) above), which evidences of indebtedness or assets relate to assets not
received by the Company or its Subsidiaries pursuant to a pro rata distribution
by the Partnership, then the Conversion Factor shall be adjusted to equal the
amount determined by multiplying the Conversion Factor in effect immediately
prior to the close of business on the date fixed for determination of
stockholders entitled to receive such distribution by a fraction the numerator
of which shall be such Value of a REIT Share on the date fixed for such
determination and the denominator of which shall be the Value of a REIT Share on
the date fixed for such determination less the then fair market value (as
determined by the General Partner, whose determination shall be conclusive) of
the portion of the evidences of indebtedness or assets so distributed applicable
to one REIT Share.

Any adjustment to the Conversion Factor shall become effective immediately after
the effective date of such event retroactive to the record date, if any, for
such event. If, however, the General Partner received a Notice of Redemption
after the record date, if any, but prior to the effective date of such event,
the Conversion Factor shall be determined as if the General Partner had received
the Notice of Redemption immediately prior to the record date for such event.

Notwithstanding the foregoing, the Conversion Factor shall not be adjusted in
connection with an event described in clauses (i) or (ii) above if, in
connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable Common Units
or effects a reverse split of, or otherwise combines, the Common Units, as
applicable, that is comparable as a whole in all material respects with such
event.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds, guarantees and other similar instruments guaranteeing payment or
other performance of obligations by such Person; (iii) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (iv) lease
obligations of such Person which, in accordance with U.S. GAAP, should be
capitalized.

“Delaware Courts” has the meaning set forth in Section 15.9.B hereof.

“Distributed Right” has the meaning set forth in the definition of “Conversion
Factor.”

“Economic Capital Account Balance”, with respect to a Partner, means an amount
equal to such Partner’s Capital Account balance, plus the amount of its share of
any Partner Minimum Gain or Partnership Minimum Gain.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as such rules and regulations may
be amended from time to time.

“Extraordinary Transaction” means, with respect to the Company, the occurrence
of one or more of the following events: (i) a merger (including a triangular
merger), consolidation or other combination of the Company with or into another
Person (other than in connection with a change in the Company’s state of
incorporation or organizational form); (ii) the direct or indirect sale, lease,
exchange or other transfer of all or substantially all of its assets in one
transaction or a series of related transactions; (iii) any reclassification,
recapitalization or change of its outstanding equity interests (other than a
change in par value, or from par value to no par value, or as a result of a
split, dividend or similar subdivision); or (iv) the adoption of any plan of
liquidation or dissolution of the Company (whether or not in compliance with the
provisions of this Agreement).

“Flow-Through Entity” has the meaning set forth in Section 3.4C hereof.

“Flow-Through Partner” has the meaning set forth in Section 3.4C hereof.

“Funding Debt” mean the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the Company or any wholly owned
subsidiary of the Company.

“General Partner” means the Company in its capacity as general partner of the
Partnership, or any Person who becomes a successor general partner of the
Partnership.

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
(but is not required to be) expressed as a number of Partnership Units.

“Holder” means each of any Partner or any Assignee owning a Partnership Unit.

“Immediate Family” means with respect to any natural Person, such natural
person’s spouse and such natural Person’s natural or adoptive parents,
descendants, nephews, nieces, brother and sisters.

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction of an order adjudicating him or her incompetent to manage his or
her Person or estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of its charter; (iii) as to any partnership or
limited liability company which is a Partner, the dissolution and commencement
of winding up of the partnership or the limited liability company; (iv) as to
any Partner that is an estate, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee) or (vi) as to any Partner, the bankruptcy of such Partner. For purposes
of this definition, bankruptcy of a Partner shall be deemed to have occurred
when (a) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law

 

6



--------------------------------------------------------------------------------

now or hereafter in effect; (b) the Partner is adjudged as bankrupt or
insolvent, or a final and nonappealable order for relief under any bankruptcy,
insolvency or similar law now or hereafter in effect has been entered against
the Partner; (c) the Partner executes and delivers a general assignment for the
benefit of the Partner’s creditors; (d) the Partner files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Partner in any proceeding of the nature described in clause
(b) above; (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties; (f) any proceeding seeking
liquidation, reorganization or other relief of or against such Partner under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof; (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment; or (h) an appointment referred to in clause
(g) above is not vacated within ninety (90) days after the expiration of any
such stay.

“Indemnitee” means (i) any Person made a party, or threatened to be made a
party, to a proceeding by reason of his, her or its status as (a) the Company
(b) the General Partner or (c) a director of the Company or the General Partner
and (ii) such other Persons (including, without limitation, Affiliates,
officers, employees and agents of the Company, the General Partner or the
Partnership or any of their respective Subsidiaries or the tax matters Partner
of the Partnership) as the General Partner may designate from time to time
(whether before or after the event giving rise to potential liability), in its
sole and absolute discretion.

“Initial Public Offering” means the initial public offering of REIT Shares under
the Securities Act.

“IRS” means the U.S. Internal Revenue Service.

“Limited Partner” means any Person named as a Limited Partner in the books and
records of the Partnership or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a Limited Partner of the
Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the Holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be (but is not required to be)
expressed as a number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1A hereof.

“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any event of liquidation of the Partnership),
including but not limited to net gain realized in connection with an adjustment
to the book value of Partnership assets under Section 6.2 hereof.

 

7



--------------------------------------------------------------------------------

“Liquidating Losses” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to net loss realized in connection with
an adjustment to the book value of Partnership assets under Section 6.2 hereof.

“Liquidator” has the meaning set forth in Section 13.2A hereof.

“Loss” has the meaning set forth in Section 6.1F hereof.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit having
the rights, powers, privileges, restrictions, qualifications and limitations set
forth in Exhibit C hereof and elsewhere in this Agreement. For the avoidance of
doubt, an LTIP Unit shall include a Special LTIP Unit.

“LTIP Unit Adjustment Events” has the meaning set forth in Section 1.7 of
Exhibit C hereto.

“LTIP Unit Conversion Date” has the meaning set forth in Section 1.8(c) of
Exhibit C hereto.

“LTIP Unit Conversion Notice” has the meaning set forth in Section 1.8(c) of
Exhibit C hereto.

“LTIP Unit Conversion Right” has the meaning set forth in Section 1.8(a) of
Exhibit C hereto.

“LTIP Unit Forced Conversion” has the meaning set forth in Section 1.9 of
Exhibit C hereto.

“LTIP Unit Forced Conversion Notice” has the meaning set forth in Section 1.9 of
Exhibit C hereto.

“LTIP Unit Limited Partner” means any Person that holds LTIP Units and is named
as a LTIP Unit Limited Partner in the books and records of the Partnership.

“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
Company, the General Partner or any Subsidiaries of the Company or the General
Partner, (ii) any Person of which the Company or its Subsidiaries directly or
indirectly owns or controls more than 50% of the voting interests and (iii) any
Person directly or indirectly owning or controlling more than 50% of the
outstanding interests of the General Partner) holding in the aggregate more than
50% of the outstanding Partnership Units held by all Limited Partners who are
not excluded for the purposes hereof.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act or any other exchange (domestic or
foreign, and whether or not so registered) designated by the General Partner as
a National Securities Exchange.

 

8



--------------------------------------------------------------------------------

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the Company, or (ii) any Debt issued
by the Company that provides any of the rights described in clause (i).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B to this Agreement.

“Ownership Limit” means the restriction or restrictions on the ownership and
transfer of stock of the Company imposed under the Articles of Incorporation.

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

“Partner Minimum Gains” means “partner nonrecourse debt minimum gain” within the
meaning of Regulations Section 1.704-2(i). A Partner’s share of Partner Minimum
Gain shall be determined in accordance with Regulations Section 1.704-2(i)(5).

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement and any successor thereto.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the Holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes or series or Partnership Interests as provided in Section 4.2. A
Partnership Interest may be expressed as a number of Partnership Units. Unless
otherwise expressly provided for by the General Partner at the time of the
original issuance of any Partnership Interests, all Partnership Interests
(whether of a Limited Partner or a General Partner) shall be of the same class
or series. The Partnership Interests represented by the Common Units and the
LTIP Units are, initially, the only Partnership Interests and each such type of
unit is a separate class of Partnership Interest for all purposes of this
Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2). A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof, which record date
shall generally be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” or “Unit” means a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to Article 4 (and includes
Common Units, LTIP Units and any class or series of Preferred Units established
after the date hereof). The number of Partnership Units outstanding and (in the
case of Common Units and LTIP Units) the Percentage

 

9



--------------------------------------------------------------------------------

Interest in the Partnership represented by such Partnership Units are set forth
on Exhibit A attached hereto, as such Exhibit A may be amended or restated from
time to time. The Partnership Units shall be uncertificated securities unless
the General Partner determines otherwise.

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, with respect to any Partner, the percentage
represented by a fraction (expressed as a percentage), the numerator of which is
the total number of Common Units and LTIP Units then owned by such Partner, and
the denominator of which is the total number of Common Units and LTIP Units then
owned by all of the Partners; provided that, for purposes of allocations and
distributions prior to the Special LTIP Unit Full Participation Date for any
Special LTIP Unit, the Percentage Interest will be calculated by only including
in the numerator and denominator a number of such Special LTIP Units equal to
the number of such Special LTIP Units outstanding multiplied by the Special LTIP
Unit Sharing Percentage for such Special LTIP Units.

“Person” means an individual, corporation, partnership (whether general or
limited), limited liability company, trust, estate, unincorporated organization,
association, custodian, nominee or any other individual or entity in its own or
any representative capacity.

“Preferred Unit” means a Limited Partnership Interest (of any series), other
than a Common Unit or LTIP Unit, represented by a fractional, undivided share of
the Partnership Interests of all Partners issued hereunder and which is
designated as a “Preferred Unit” (or as a particular class or series of
Preferred Units) herein and which has the rights, preferences and other
privileges designated herein (including by way of a Certificate of
Designations). The allocation of Preferred Units among the Partners shall be set
forth on Exhibit A, as may be amended or restated from time to time.

“Profit” has the meaning set forth in Section 6.1F hereof.

“Property” means any property, asset or other investment in which the
Partnership holds a direct or indirect interest, including, without limitation,
interests in real property and personal property, including, without limitation,
fee interests, interests in ground leases, easements and rights of way,
interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments.

“Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the Company that permits participants to acquire REIT Shares
using the proceeds of dividends paid by the Company or cash of the participant,
respectively.

“Qualified REIT Subsidiary” means any Subsidiary of the Company that is a
“qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

 

10



--------------------------------------------------------------------------------

“Redemption Right” has the meaning set forth in Section 8.5A hereof.

“Regulations” means the Federal Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including any
corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.1G hereof.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the Company and any Subsidiaries (other
than the Partnership) thereof (which Subsidiaries shall, for purposes hereof, be
included within the definition of the Company), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director, officer or employee of the Company, (ii) costs and expenses
relating to any public offering and registration, or private offering, of
securities by the Company and all statements, reports, fees and expenses
incidental thereto, including, without limitation, underwriting discounts and
selling commissions applicable to any such offering of securities, and any costs
and expenses associated with any claims made by any holders of such securities
or any underwriters or placement agents thereof, (iii) costs and expenses
associated with any repurchase of any securities by the Company, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the Company under U.S. federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the Company with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the Company, (vii) costs and expenses incurred by the Company
relating to any issuing or redemption of Partnership Interests and (viii) all
other operating or administrative costs of the Company or any Subsidiary,
including the General Partner, incurred in the ordinary course of its business
on behalf of or in connection with the Partnership.

“REIT Share” means a share of common stock of the Company, $0.01 par value per
share.

“REIT Shares Amount” means, with respect to Tendered Units as of a particular
date, a number of REIT Shares equal to the product of (x) the number of Tendered
Units multiplied by (y) the Conversion Factor in effect on such date with
respect to such Tendered Units.

“Safe Harbors” has the meaning set forth in Section 11.6F hereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as amended.

“Special LTIP Unit” means an LTIP Unit designated as a “Special LTIP Unit” as
set forth in the documentation pursuant to which such LTIP Unit is granted.

 

11



--------------------------------------------------------------------------------

“Special LTIP Unit Full Participation Date” means, for a Special LTIP Unit, the
date specified as such in the documentation pursuant to which such Special LTIP
Unit is granted.

“Special LTIP Unit Sharing Percentage” means, with respect to a Special LTIP
Unit, ten percent (10%) or such other percentage designated as the Special LTIP
Unit Sharing Percentage for such Special LTIP Unit as set forth in the
documentation pursuant to which such Special LTIP Unit is granted.

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner of a Notice of Redemption; provided that if the Company
combines its outstanding REIT Shares, no Specified Redemption Date shall occur
after the record date of such combination of REIT Shares and prior to the
effective date of such combination.

“Stock Plan” means any stock incentive, stock option, stock ownership or
employee benefits plan now or hereafter adopted by the Company or the
Partnership or any Subsidiary of the Partnership.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, joint venture or other entity of which a majority of
(i) the voting power of the voting equity securities or (ii) the outstanding
equity interests is owned, directly or indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

“Surviving Partnership” has the meaning set forth in Section 11.2B(2) hereof.

“Target Balance” has the meaning set forth in Section 6.1I(1) hereof.

“Tendered Units” has the meaning set forth in Section 8.5A hereof.

“Tendering Partner” has the meaning set forth in Section 8.5A hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Transaction” has the meaning set forth in Section 1.12(a) of Exhibit C hereto.

“Unvested LTIP Units” has the meaning set forth in Section 1.2 of Exhibit C
hereto.

“U.S. GAAP” means U.S. generally accepted accounting principles consistently
applied.

“Valuation Date” means the date of receipt by the Partnership of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

12



--------------------------------------------------------------------------------

“Value” means, with respect to a REIT Share on a particular date, the market
price of a REIT Share on such date. The market price for each such trading day
shall be: (i) if the REIT Shares are listed or admitted to trading on any
National Securities Exchange, the closing price, regular way, on such day as
reported by such National Securities Exchange, or if no such sale takes place on
such day, the average of the closing bid and asked prices on such day; (ii) if
the REIT Shares are not listed or admitted to trading on any National Securities
Exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner;
(iii) if the REIT Shares are not listed or admitted to trading on any National
Securities Exchange and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by the
General Partner, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten (10) days prior to the date in question) for which prices
have been so reported; or (iv) if none of the conditions set forth in clauses
(i), (ii), or (iii) is met then, unless the holder of the REIT Shares or Common
Units and the General Partner otherwise agree, with respect to a REIT Share per
Common Unit offered for redemption, the amount that a Holder of one Common Unit
would receive if each of the assets of the Partnership were sold for its fair
market value on the Specified Redemption Date, the Partnership were to pay all
of its outstanding liabilities, and the remaining proceeds were to be
distributed to the Partners in accordance with the terms of this Agreement.

“Vested LTIP Units” has the meaning set forth in Section 1.2 of Exhibit C
hereto.

“Vesting Agreement” has the meaning set forth in Section 1.2 of Exhibit C
hereto.

ARTICLE 2 - ORGANIZATIONAL MATTERS

Section 2.1 Formation and Continuation

The Partnership is a limited partnership heretofore formed and continued
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Partners and the administration
and termination of the Partnership shall be governed by the Act. The Partnership
Interest of each Partner shall be personal property for all purposes.

Section 2.2 Name

The name of the Partnership shall be “Paramount Group Operating Partnership LP”.
The Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or
similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners; provided, however, that failure to notify the Limited Partners
shall not invalidate such change or the authority granted hereunder.

 

13



--------------------------------------------------------------------------------

Section 2.3 Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. The
principal business office of the Partnership shall be 1633 Broadway, Suite 1801,
New York, NY 10019. The General Partner may from time to time designate in its
sole and absolute discretion another registered agent or another location for
the registered office or principal place of business, and shall provide the
Limited Partners with notice of such change in the next regular communication to
the Limited Partners; provided, however, that failure to so notify the Limited
Partners shall not invalidate such change or the authority granted hereunder.
The Partnership may maintain offices at such other place or places within or
outside the State of Delaware as the General Partner deems advisable.

Section 2.4 Power of Attorney

A. Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

(1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Limited
Partnership and all amendments or restatements thereof) that the General Partner
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may or plans
to conduct business or own property; (b) all instruments that the General
Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement duly adopted in accordance with
its terms; (c) all conveyances and other instruments or documents that the
General Partner or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including, without limitation, a certificate of cancellation; (d) all
conveyances and other instruments or documents that the General Partner or any
Liquidator deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(e) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner or other events described in, Article 11 or
Article 12 hereof or the capital contribution of any Partner and (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of Partnership Interests; and

 

14



--------------------------------------------------------------------------------

(2) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, Consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

B. The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee or the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or any Liquidator, within fifteen (15) days after receipt of the
General Partner’s or such Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
any Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

Section 2.5 Term

The term of the Partnership shall be perpetual unless the Partnership is
dissolved sooner pursuant to the provisions of Article 13 or as otherwise
provided by law.

Section 2.6 Partnership Interests are Securities

All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code as in effect
from time to time in the State of Delaware and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction.

ARTICLE 3 - PURPOSE

Section 3.1 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in

 

15



--------------------------------------------------------------------------------

such a manner as to permit the Company at all times to be qualified as a REIT,
unless the Company is not qualified or ceases to qualify as a REIT for any
reason or reasons other than the conduct of the business of the Partnership,
(ii) to enter into any partnership, joint venture, limited liability company or
other similar arrangement to engage in any of the foregoing or to own interests
in any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing. In connection
with the foregoing, and without limiting the Company’s right, in its sole
discretion, to cease qualifying as a REIT, the Partners acknowledge that the
Company’s status as a REIT inures to the benefit of all of the Partners and not
solely to the Company or its Affiliates.

Section 3.2 Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or omit to take, any action which,
in the judgment of the General Partner, in its sole and absolute discretion,
(i) could adversely affect the ability of the Company to achieve or maintain
qualification as a REIT; (ii) could subject the Company to any additional taxes
under Section 857 or Section 4981 of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
Company, its securities or the Partnership or any of its Subsidiaries, unless
any such action (or inaction) under the foregoing clauses (i), (ii) or
(iii) shall have been specifically consented to by the Company in writing.

Section 3.3 Partnership Only for Purposes Specified

This Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of this Partnership as specified in
Section 3.1. Except as otherwise provided in this Agreement, no Partner shall
have any authority to act for, bind, commit or assume any obligations or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible for any indebtedness or obligation of another Partner, and the
Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution or
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

Section 3.4 Representations and Warranties by the Partners

A. Each Partner that is an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner,
respectively) represents and

 

16



--------------------------------------------------------------------------------

warrants to each other Partner that (i) such Partner has the legal capacity to
enter into this Agreement and perform such Partner’s obligations hereunder;
(ii) the consummation of the transactions contemplated by this Agreement to be
performed by such Partner will not result in a breach or violation of, or a
default under, any agreement by which such Partner or any of such Partner’s
property is or are bound, or any statute, regulation, order or other law to
which such Partner is subject; and (iii) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally, as from time to time in effect, or the application
of equitable principles.

B. Each Partner that is not an individual (including, without limitation, each
Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or a Substituted Limited Partner,
respectively) represents and warrants to each other Partner that (i) its
execution and delivery of this Agreement and all transactions contemplated by
this Agreement to be performed by it have been duly authorized by all necessary
action, including without limitation, that of its general partner(s),
committee(s), trustee(s), beneficiaries, director(s), member(s) and/or
stockholder(s), as the case may be, as required; (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, charter or bylaws, as the case
may be, any agreement by which such Partner or any of such Partner’s properties
or any of its partners, beneficiaries, trustees, directors, members or
stockholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, trustees,
beneficiaries, directors, members or stockholders, as the case may be, is or are
subject; and (iii) this Agreement is binding upon, and enforceable against, such
Partner in accordance with its terms, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ rights generally, as from time
to time in effect, or the application of equitable principles.

C. Except as set forth in a separate agreement entered into between the
Partnership and a Limited Partner, each Partner (including, without limitation,
each Additional Limited Partner or Substituted Limited Partner as a condition to
becoming an Additional Limited Partner or Substituted Limited Partner)
represents, warrants and agrees that (i) it is an “accredited investor” as
defined in Rule 501 promulgated under the Securities Act, (ii) it has acquired
and continues to hold its interest in the Partnership for its own account for
investment purposes only and not for the purpose of, or with a view toward, the
resale or distribution of all or any part thereof in violation of applicable
laws, and not with a view toward selling or otherwise distributing such interest
or any part thereof at any particular time or under any predetermined
circumstances in violation of applicable laws, (iii) it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds that it has
invested in the Partnership in what it understands to be a highly speculative
and illiquid investment, and (iv) without the Consent of the General Partner, it
shall not take any action that would cause the Partnership at any time to have
more than 100 partners, including as partners those persons (each such person, a
“Flow-Through Partner”) indirectly owning an interest in the Partnership through
an entity treated as a partnership, disregarded entity, S

 

17



--------------------------------------------------------------------------------

corporation or grantor trust for U.S. federal income tax purposes (each such
entity, a “Flow-Through Entity”), but only if substantially all of the value of
such person’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Partnership.

D. The representations and warranties contained in this Section 3.4 shall
survive the execution and delivery of this Agreement by each Partner (and, in
the case of an Additional Limited Partner or a Substituted Limited Partner, the
admission of such Additional Limited Partner or Substituted Limited Partner as a
Limited Partner in the Partnership) and the dissolution, liquidation,
termination and winding up of the Partnership.

E. Each Partner (including, without limitation, each Additional Limited Partner
or Substituted Limited Partner as a condition to becoming an Additional Limited
Partner or Substituted Limited Partner, respectively) hereby acknowledges that
no representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership, or the Company have been made by
any Partner or any employee or representative or Affiliate of any Partner, and
that projections and any other information, including, without limitation,
financial and descriptive information and documentation, that may have been in
any manner submitted to such Partner shall not constitute any representation or
warranty of any kind or nature, express or implied.

F. Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Certificate of Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.

ARTICLE 4 - CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Partners

A. The Partners have made or shall be deemed to have made capital contributions
to the Partnership and/or have surrendered their existing interests in the
Partnership in exchange for the Partnership Units of each such Partner, as set
forth in the books and records of the Partnership, which number of Partnership
Units and Percentage Interests shall be adjusted from time to time by the
General Partner to the extent necessary to accurately reflect sales, exchanges
or other transfers of Partnership Units, the issuance of additional Partnership
Units, the redemption of Partnership Units, additional capital contributions and
similar events having an effect on a Partner’s Percentage Interest.

B. The General Partner holds a General Partner Interest which shall have no
economic interest and is not represented by any Partnership Units. All
Partnership Units held by the Company shall be deemed to be Limited Partner
Interests and shall be held by the Company in its capacity as a Limited Partner
in the Partnership.

 

18



--------------------------------------------------------------------------------

C. To the extent the Partnership acquires any property (or an indirect interest
therein) by the merger of any other Person into the Partnership or with or into
a Subsidiary of the Partnership in a triangular merger, Persons who receive
Partnership Interests in exchange for their interests in the Person merging into
the Partnership or with or into a Subsidiary of the Partnership shall become
Partners and shall be deemed to have made capital contributions as provided in
the applicable merger agreement (or if not so provided, as determined by the
General Partner in its sole and absolute discretion) and as set forth in the
books and records of the Partnership, as amended to reflect such deemed Capital
Contributions.

D. Except as provided in Section 4.2, Section 4.3, Section 5.1 and Section 13.3,
the Partners shall have no obligation to make any additional capital
contributions or loans to the Partnership.

Section 4.2 Issuance of Additional Partnership Interests and Additional Funding

Subject to the rights of any Holder of Partnership Interests set forth in a
Certificate of Designations:

A. Issuance of Additional Partnership Interests. The General Partner, in its
sole and absolute discretion, is hereby authorized without the approval of the
Limited Partners or any other Person to cause the Partnership from time to time
to issue to the Partners (including the General Partner, the Company and its
Affiliates) or other Persons (including, without limitation, in connection with
the contribution of tangible or intangible property, services or other
consideration permitted by the Act to the Partnership) additional Partnership
Units or other Partnership Interests in one or more classes, or one or more
series of any of such classes, with such designations, preferences, and
relative, participating, optional or other special rights, powers and duties all
as shall be determined by the General Partner in its sole and absolute
discretion subject to Delaware law, including, without limitation, (i) rights,
powers, and duties senior to one or more classes or series of Partnership
Interests and any other Common Units outstanding or thereafter issued; (ii) the
rights to an allocation of items of Partnership income, gain, loss, deduction,
and credit to each such class or series of Partnership Interests; (iii) the
rights to an allocation of certain indebtedness of the Partnership pursuant to
Code Section 752; (iv) the rights of each such class or series of Partnership
Interests to share in Partnership distributions; (v) the rights of each such
class or series of Partnership Interests upon dissolution and liquidation of the
Partnership; (vi) the right to vote, if any, of each such class or series of
Partnership Interests and (vii) the rights of any class or series of Partnership
Interests issued in connection with any tax protection agreement or any other
similar arrangement; provided that no such additional Partnership Units or other
Partnership Interests shall be issued to the General Partner or the Company or
any direct or indirect wholly owned Subsidiary of the Company, unless either
(a)(1) the additional Partnership Interests are issued in connection with the
grant, award or issuance of REIT Shares, other shares of capital stock or New
Securities of the Company pursuant to Section 4.2E that have designations,
preferences and other rights such that the economic interests attributable to
such REIT Shares, other shares of capital stock or New Securities are
substantially similar to the designations, preferences and other rights of the
additional Partnership Interests issued to the General Partner or the Company or
any direct or indirect wholly owned Subsidiary of the Company (as appropriate)
in accordance with this Section 4.2A, and (2) the Company shall, directly or
indirectly, make a capital contribution to the

 

19



--------------------------------------------------------------------------------

Partnership in an amount equal to any net proceeds raised in connection with
such issuance or (b) the additional Partnership Interests are issued to all
Partners in proportion to their respective Percentage Interests. The General
Partner’s determination that the consideration is adequate shall be conclusive
insofar as the adequacy of consideration related to whether the Partnership
Interests are validly issued and paid.

B. Additional Funds. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other Partnership purposes as the General
Partner may determine in its sole and absolute discretion. Additional Funds may
be raised by the Partnership, at the election of the General Partner, in any
manner provided in, and in accordance with, the terms of this Section 4.2
without the approval of any Limited Partner or any other Person.

C. Loans by Third Parties. The General Partner, on behalf of the Partnership,
may obtain any Additional Funds by causing the Partnership to incur Debt, or
enter into other similar credit, guarantee, financing or refinancing
arrangements for any purpose (including, without limitation, in connection with
any further acquisition of Properties) upon such terms as the General Partner
determines appropriate; provided that the Partnership shall not incur any Debt
that is recourse to any Partner, except to the extent otherwise agreed to by the
applicable Partner.

D. General Partner and Company Loans. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to the General Partner and/or the Company, if (i) such Debt is, to the
extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights, but not including collateral) as Funding Debt
incurred by the General Partner or the Company, as applicable, the net proceeds
of which are loaned to the Partnership to provide such Additional Funds or
(ii) such Debt is on terms and conditions no less favorable to the Partnership
than would be available to the Partnership from any third party; provided,
however, that the Partnership shall not incur any such Debt if (a) a breach,
violation or default of such Debt would be deemed to occur by virtue of the
transfer by any Limited Partner of any Partnership Interest or (b) such Debt is
recourse to any Partner (unless the Partner otherwise agrees). This Section 4.2D
shall not limit the Company’s ability to contribute Funding Debt proceeds to the
Partnership in exchange for Preferred Units rather than loaning such proceeds to
the Partnership.

E. Issuance of Securities by the Company. The Company shall not issue any
additional REIT Shares, other shares of capital stock or New Securities (other
than REIT Shares issued pursuant to Section 8.5 or such shares, stock or
securities pursuant to a dividend or distribution (including any stock split) to
all of its stockholders who hold a particular class of stock of the Company)
unless (i) the General Partner shall cause the Partnership to issue to the
Company, Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests thereof are substantially
similar to those of the REIT Shares, other shares of capital stock or New
Securities issued by the Company, and (ii) the Company directly or indirectly
contributes to the Partnership the proceeds, if any, received from the issuance
of such

 

20



--------------------------------------------------------------------------------

additional REIT Shares, other shares of capital stock or New Securities, as the
case may be, and from any exercise of the rights contained in such additional
New Securities, as the case may be; provided that the Company may use a portion
of the proceeds received from such issuance to acquire other assets (provided
such other assets are contributed to the Partnership pursuant to the terms of
this Agreement). Without limiting the foregoing, the Company is expressly
authorized to issue REIT Shares, other shares of capital stock or New Securities
for no tangible value or for less than fair market value, and the General
Partner is expressly authorized to cause the Partnership to issue to the Company
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance of Partnership Interests is in the
interests of the Partnership, and (y) the Company contributes all proceeds, if
any, from such issuance and exercise to the Partnership.

F. In the event that the actual proceeds received by the Company in connection
with any issuance of additional REIT Shares, other shares of capital stock or
New Securities are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid in connection with such
issuance, then, except as provided in Section 6.1L, the Company shall be deemed
to have made, through the General Partner, a capital contribution to the
Partnership in the amount equal to the sum of the net proceeds of such issuance
plus the amount of such underwriter’s discount and other expenses paid by the
Company (which discount and expense shall be treated as an expense for the
benefit of the Partnership for purposes of Section 7.4). In the case of the
issuance of REIT Shares by the Company in any offering, whether registered under
the Securities Act or exempt from such registration, underwritten, offered and
sold directly to investors or through agents or other intermediaries, or
otherwise distributed, for purposes of determining the number of additional
Common Units issuable upon a capital contribution funded by the net proceeds
thereof consistently with the immediately preceding sentence, any discount from
the then current market price of REIT Shares shall be disregarded such that an
equal number of Common Units can be issued to the Company as the number of REIT
Shares sold by the Company in such offering. In the case of issuances of REIT
Shares, other capital stock of the Company or New Securities pursuant to any
Stock Plan at a discount from fair market value or for no value, the amount of
such discount representing compensation to the employee, as determined by the
General Partner, shall be treated as an expense for the benefit of the
Partnership for purposes of Section 7.4 and, as a result, the Company shall be
deemed to have made a capital contribution to the Partnership in an amount equal
to the sum of any net proceeds of such issuance plus the amount of such expense.

G. In the event that the Partnership issues Partnership Interests pursuant to
this Section 4.2, the General Partner shall make such revisions to this
Agreement (without any requirement of receiving approval of the Limited
Partners) including, but not limited to, the revisions described in Section 6.1M
and Section 8.5 hereof, as it deems necessary to reflect the issuance of such
additional Partnership Interests and the special rights, powers, and duties
associated therewith.

H. Notwithstanding anything to the contrary, from and after the date hereof the
Partnership shall be authorized to issue LTIP Units. From time to time the
General Partner may issue LTIP Units to Persons providing services to or for the
benefit of the Partnership.

 

21



--------------------------------------------------------------------------------

I. Nothing in this Agreement shall be construed or applied to preclude or
restrain the General Partner or the Company from adopting, modifying or
terminating Stock Plans for the benefit of employees, directors or other
business associates of the General Partner, the Company, the Partnership or any
of their Affiliates. The Partners acknowledge and agree that, in the event that
any such Stock Plan is adopted, modified or terminated by the General Partner or
the Company, amendments to this Agreement may become necessary or advisable and
that any such amendments requested by the General Partner or the Company shall
not require any Consent or approval by the Limited Partners.

Section 4.3 Other Contribution Provisions

In the event that any Partner is admitted to the Partnership or any existing
Partner is issued additional Partnership Interests and any such Partner is given
(or is treated as having received) a Capital Account credit at the time of such
admission or issuance, as applicable, in exchange for services rendered to the
Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash in
an amount equal to the Capital Account credit such Partner received, and the
Partner had contributed such cash to the capital of the Partnership. In
addition, with the consent of the General Partner, in its sole and absolute
discretion, one or more Limited Partners (or direct or indirect equity owners
thereof) may enter into agreements with the Partnership, in the form of a
guarantee or contribution agreement, which have the effect of providing a
guarantee of certain obligations of the Partnership.

Section 4.4 No Preemptive Rights

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person including, without limitation, any Partner or Assignee,
shall have any preemptive, preferential or other similar right with respect to
(i) capital contributions or loans to the Partnership or (ii) the issuance or
sale of any Partnership Units or other Partnership Interests.

Section 4.5 No Interest on Capital

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account. Except as provided herein or by law, no Partner shall have any
right to withdraw any part of its Capital Account or to demand or receive the
return of its Capital Contributions.

ARTICLE 5 - DISTRIBUTIONS

Section 5.1 Distribution of Cash

A. Subject to Article 13, the other provisions of this Article 5 and the rights
and preferences of any Preferred Units or additional class or series of
Partnership Units established pursuant to Section 4.2, the Partnership shall
distribute cash at such times and in such amounts as are determined by the
General Partner, in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date in accordance with their respective
Percentage Interests on the Partnership Record Date.

 

22



--------------------------------------------------------------------------------

B. Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership (which for purposes of this Section 5.1.B. shall
include any predecessor entity and any person whose withholding obligations have
been assumed by the Partnership) to comply with any withholding requirements
established under the Code or any other U.S. federal, state or local law or
foreign law including, without limitation, pursuant to Sections 1441, 1442,
1445, 1446, 1471 and 1472 of the Code. Any amount paid on behalf of or with
respect to a Limited Partner shall constitute a loan by the Partnership to such
Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
which would otherwise be made to the Limited Partner, (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the available funds of the Partnership which would, but for
such payment, be distributed to the Limited Partner or (iii) treatment as a loan
would jeopardize the Company’s status as a REIT or otherwise be prohibited by
law, including, without limitation, Section 402 of the Sarbanes-Oxley Act of
2002 (in which case such Limited Partner shall pay such amount to the
Partnership on or before the date the Partnership pays such amount on behalf of
such Limited Partner). Any amounts withheld pursuant to the foregoing clauses
(i), (ii) or (iii) shall be treated as having been distributed to such Limited
Partner (unless, in the case of amounts governed by clause (iii), the Limited
Partner timely pays the amount to be withheld to the Partnership). Each Limited
Partner hereby unconditionally and irrevocably grants to the Partnership a
security interest in such Limited Partner’s Partnership Interest to secure such
Limited Partner’s obligation to pay to the Partnership any amounts required to
be paid pursuant to this Section 5.1B. Any amounts payable by a Limited Partner
hereunder shall bear interest at the lesser of (1) the base rate on corporate
loans at large United States money center commercial banks, as published from
time to time in The Wall Street Journal, plus four (4) percentage points, or
(2) the maximum lawful rate of interest on such obligation, such interest to
accrue from the date such amount is due (i.e., fifteen (15) days after demand)
until such amount is paid in full. Each Limited Partner shall take such actions
as the Partnership shall request in order to (i) perfect or enforce the security
interest created hereunder and (ii) cause any loan arising hereunder to be
treated as a real estate asset for purposes of Section 856(c)(4)(A) of the Code
and to generate income described in Section 856(c)(3) of the Code. In addition
to all other remedies that the Partnership may be entitled to pursue, in the
event that a Limited Partner fails to pay any amount when due pursuant to this
Section 5.1B, the Partnership may thereafter, at any time prior to the Limited
Partner’s payment in full of such amount (plus any accrued interest), elect to
redeem Common Units held by such Limited Partner, in accordance with the
procedures set forth in Section 8.5 with the Valuation Date being the date the
Partnership elects to redeem such Common Units, in an amount sufficient to pay
any or all of such amount. In the event that proceeds to the Partnership are
reduced on account of taxes withheld at the source or the Partnership incurs a
tax liability and such taxes (or a portion thereof) are imposed on or with
respect to one or more, but not all, of the Partners in the Partnership or if
the rate of tax varies depending on the attributes of specific Partners or to
whom the corresponding income is allocated, the amount of the reduction in the
Partnership’s net proceeds shall be borne by and apportioned among the relevant
Partners and treated as if it were paid by the Partnership as a withholding
obligation with respect to such Partners in accordance with such apportionment.

C. In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record with respect to the Partnership Record Date for such
distribution of a REIT Share for which all or part of such Partnership Unit has
been or will be exchanged.

 

23



--------------------------------------------------------------------------------

Section 5.2 REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to make distributions pursuant to
this Article 5 sufficient to enable the Company to pay stockholder dividends
that will allow the Company to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) other
than to the extent the Company elects to retain and pay income tax on its net
capital gain, avoid or reduce any U.S. federal income or excise tax liability
imposed by the Code.

Section 5.3 No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership. The General Partner may determine, in its sole and absolute
discretion, to make a distribution in-kind of Partnership assets to the Holders,
and such assets shall be distributed in the manner to ensure that the fair
market value is distributed and allocated in accordance with Articles 5 and 6
hereof.

Section 5.4 Distributions Upon Liquidation. Notwithstanding the other provisions
of this Article 5, net proceeds from a Terminating Capital Transaction, and any
other cash received or reductions in reserves made after commencement of a
Liquidating Event shall be distributed to Holders in accordance with
Section 13.2.

Section 5.5 Distributions to Reflect Issuance of Additional Partnership Units.
In addition to any amendment permitted under Section 14.2, the General Partner
is authorized to modify the distributions in this Article 5 and amend such
provisions (including the defined terms used therein) in such manner as the
General Partner determines is necessary or appropriate to reflect the issuances
of additional series or classes of Partnership Interests without the consent of
any Partner or any other Person. Any such modification may be made pursuant to a
Certificate of Designations or similar instrument establishing such new class or
series.

ARTICLE 6 - ALLOCATIONS

Section 6.1 Capital Account Allocations of Profit and Loss

A. Profit. After giving effect to the special allocations, if any, required
under this Article 6 for the applicable period, and subject to the other
provisions of this Section 6.1 and to the allocations to be made with respect to
any Preferred Units or additional class or series of Partnership Units
established pursuant to Section 4.2, Profits in each taxable year or other
allocation period shall be allocated to the Partners’ Capital Accounts in the
following order of priority:

(1) First to the General Partner until the cumulative Profits allocated to the
General Partner under this Section 6.1A equal the cumulative Losses allocated to
such Partner under Section 6.1B(1); and

(2) Thereafter, to the holders of Common Units and LTIP Units in accordance with
their respective Percentage Interests.

 

24



--------------------------------------------------------------------------------

B. Losses. After giving effect to the special allocations, if any, required
under this Article 6 for the applicable period, and subject to the allocations
to be made with respect to any Preferred Units or additional class or series of
Partnership Units established pursuant to Section 4.2, and further subject to
the other provisions of this Section 6.1, Loss in each taxable year or other
period shall be allocated in the following order of priority:

(1) First, to the holders of Common Units and LTIP Units with positive balances
in their Economic Capital Account Balances in accordance with their respective
Percentage Interests until their Economic Capital Accounts Balances are reduced
to zero; and

(2) Thereafter, to the General Partner.

For purposes of determining allocations of Losses pursuant to Section 6.1B(1),
an LTIP Unit Limited Partner shall be treated as having a separate Economic
Capital Account Balance, and for this purpose a separate Capital Account with an
appropriate share of Partnership Minimum Gain and Partner Minimum Gain shall be
maintained, for each tranche of LTIP Units with a different issuance date that
it holds and a separate Capital Account for its Common Units, if applicable, and
the Economic Capital Account Balance of each holder of Common Units shall not
include any Economic Capital Account Balance attributable to other series or
classes of Partnership Units.

C. Nonrecourse Deductions and Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” of such
deduction in accordance with Regulations Section 1.704-2(i)(1), (iii) if there
is a net decrease in Partnership Minimum Gain within the meaning of Regulations
Section 1.704-2(f)(1) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(f)(2),(3), (4) and (5),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(f) and the ordering rules contained in
Regulations Section 1.704-2(j), and (iv) if there is a net decrease in “partner
nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, then items of gain and
income shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Regulations
Section 1.704-2(j).

D. Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Minimum Gain, as
determined in accordance with Regulations Sections 1.704-2(g) and 1.704-2(i),

 

25



--------------------------------------------------------------------------------

such Partner shall be specially allocated for such taxable year (and, if
necessary, later taxable years) items of income and gain in an amount and manner
sufficient to eliminate such deficit Capital Account balance as quickly as
possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).

E. Capital Account Deficits. Loss or items thereof shall not be allocated to a
Limited Partner to the extent that such allocation would cause or increase a
deficit in such Partner’s Adjusted Capital Account.

F. Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement means the net income, net
loss or items thereof for the applicable period as determined for maintaining
Capital Accounts, and shall be determined in accordance with U.S. federal income
tax accounting principles, as modified by Regulations Section 1.704-1(b)(2)(iv),
except that Profit and Loss shall not include items of income, gain, loss and
expense that are specially allocated pursuant to this Article 6 (other than
Section 6.1A or Section 6.1B).

G. Curative Allocations. The allocations set forth in Section 6.1C, Section 6.1D
and Section 6.1E hereof (the “Regulatory Allocations”) are intended to comply
with certain regulatory requirements, including the requirements of Regulations
Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of this
Section 6.1 and Section 6.2 hereof, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and expense among
the Holders so that to the extent possible without violating the requirements
giving rise to the Regulatory Allocations, the net amount of such allocations of
other items and the Regulatory Allocations to each Holder shall be equal to the
net amount that would have been allocated to each such Holder if the Regulatory
Allocations had not occurred.

H. Forfeitures. Subject to Section 6.1J with respect to a forfeiture of certain
LTIP Units, upon a forfeiture of any unvested Partnership Interest by any
Partner, gross items of income, gain, loss or deduction shall be allocated to
such Partner if and to the extent required by final Regulations to ensure that
allocations made with respect to all unvested Partnership Interests are
recognized under Code Section 704(b).

I. LTIP Allocations. After giving effect to the special allocations set forth in
Section 6.1C and Section 6.1D hereof, and the allocations of Profit under
Section 6.1A(1) (including, for the avoidance of doubt Liquidating Gains that
are a component of Profit), and subject to the other provisions of this
Section 6.1, but before allocations of Profit are made under Section 6.1A(2):

(1) any remaining Liquidating Gains or Liquidating Losses shall first be
allocated among the Partners so as to cause, as nearly as possible, the Economic
Capital Account Balances of the LTIP Unit Limited Partners, to the extent
attributable to their ownership of LTIP Units, to be equal to (i) the Common
Unit Economic Balance, multiplied by (ii) the number of their LTIP Units (with
respect to each LTIP Unit Limited Partner, the “Target Balance”). Any such
allocations shall be made among the Partners in proportion to the aggregate
amounts required to be allocated to each Partner under this Section 6.1I.

 

26



--------------------------------------------------------------------------------

(2) Liquidating Gain allocated to an LTIP Unit Limited Partner under this
Section 6.1I will be attributed to specific LTIP Units of such LTIP Unit Limited
Partner for purposes of determining (i) allocations under this Section 6.1I,
(ii) the effect of the forfeiture or conversion of specific LTIP Units on such
LTIP Unit Limited Partner’s Capital Account and (iii) the ability of such LTIP
Unit Limited Partner to convert specific LTIP Units into Common Units. Such
Liquidating Gain allocated to such LTIP Unit Limited Partner will generally be
attributed in the following order: (i) first, to Vested LTIP Units held for more
than two years, (ii) second, to Vested LTIP Units held for two years or less,
(iii) third, to Unvested LTIP Units that have remaining vesting conditions that
only require continued employment or service to the Company, the Partnership or
an Affiliate of either for a certain period of time (with such Liquidating Gains
being attributed in order of vesting from soonest vesting to latest vesting),
and (iv) fourth, to other Unvested LTIP Units (with such Liquidating Gains being
attributed in order of issuance from earliest issued to latest issued). Within
each category, Liquidating Gain will be allocated seriatim (i.e., entirely to
the first unit in a set, then entirely to the next unit in the set, and so on,
until a full allocation is made to the last unit in the set) in the order of
smallest Book-Up Target to largest Book-Up Target.

(3) After giving effect to the special allocations set forth above, if, due to
distributions with respect to Common Units in which the LTIP Units do not
participate, forfeitures or otherwise, the Economic Capital Account Balance of
any present or former LTIP Unit Limited Partner attributable to such LTIP Unit
Limited Partner’s LTIP Units, exceeds the Target Balance, then Liquidating
Losses shall be allocated to such LTIP Unit Limited Partner, or Liquidating
Gains shall be allocated to the other Partners, to reduce or eliminate the
disparity; provided, however, that if Liquidating Losses or Liquidating Gains
are insufficient to completely eliminate all such disparities, such losses or
gains shall be allocated among Partners in a manner reasonably determined by the
General Partner.

(4) The parties agree that the intent of this Section 6.1I is (i) to the extent
possible to make the Economic Capital Account Balance associated with each LTIP
Unit economically equivalent to the Common Unit Economic Balance and (ii) to
allow conversion of an LTIP Unit (assuming prior vesting) into a Common Unit
when sufficient Liquidating Gains have been allocated to such LTIP Unit pursuant
to Section 6.1I(1) so that either its initial Book-Up Target has been reduced to
zero or the parity described in the definition of Target Balance has been
achieved. The General Partner shall be permitted to interpret this Section 6.1I
or to amend this Agreement to the extent necessary and consistent with this
intention.

(5) In the event that Liquidating Gains or Liquidating Losses are allocated
under this Section 6.1I, Profits allocable under clause 6.1A(2) and any Losses
shall be recomputed without regard to the Liquidating Gains or Liquidating
Losses so allocated.

J. LTIP Forfeitures. If an LTIP Unit Limited Partner forfeits any LTIP Units to
which Liquidating Gain has previously been allocated under Section 6.1I, (i) the
portion of such LTIP Unit Limited Partner’s Capital Account attributable to such
Liquidating Gain

 

27



--------------------------------------------------------------------------------

allocated to such forfeited LTIP Units will be re-allocated to that LTIP Unit
Limited Partner’s remaining LTIP Units that were outstanding on the date of the
initial allocation of such Liquidating Gain, using a methodology similar to that
described in Section 6.1I(2) above as reasonably determined by the General
Partner, to the extent necessary to cause such LTIP Unit Limited Partner’s
Economic Capital Account Balance attributable to each such LTIP Unit to equal
the Common Unit Economic Balance and (ii) such LTIP Unit Limited Partner’s
Capital Account will be reduced by the amount of any such Liquidating Gain not
re-allocated pursuant to clause (i) above.

K. Reimbursements Treated as Guaranteed Payments. Subject to Section 6.1L, if
and to the extent any payment or reimbursement to the General Partner or the
Company made pursuant to Section 7.7 or otherwise is determined for U.S. federal
income tax purposes not to constitute a payment of expenses of the Partnership,
the amount so determined shall constitute a guaranteed payment with respect to
capital within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Partnership and all Partners and shall not be
treated as a distribution for purposes of computing the Partners’ Capital
Accounts.

L. Adjustments to Preserve REIT Status and Avoid Gain. Notwithstanding any
provision in this Agreement to the contrary, if the Partnership pays or
reimburses (directly or indirectly, including by reason of giving the General
Partner or the Company or any direct or indirect Subsidiary of the Company
Capital Account credit in excess of actual Capital Contributions made by the
General Partner or the Company or any direct or indirect Subsidiary of the
Company) fees, expenses or other costs pursuant to Section 4.2, Section 7.4
and/or Section 7.7, or otherwise, and if failure to treat all or part of such
payment or reimbursement as a distribution to the General Partner, the Company
or any Subsidiary of the Company (as appropriate), or the receipt of Capital
Account credit in excess of actual Capital Contributions, would cause the
Company to recognize income that would cause the Company to fail to qualify as a
REIT or would cause the Company to recognize gain in connection with the Initial
Public Offering and/or the Formation Transactions, then such payment or
reimbursement (or portion thereof) shall be treated as a distribution to the
General Partner, the Company or direct or indirect Subsidiary of the Company (as
appropriate) for purposes of this Agreement, or the Capital Account credit in
excess of actual Capital Contributions shall be reduced, in each case to the
extent necessary to preserve the Company’s status as a REIT or would cause the
Company to recognize gain in connection with the Initial Public Offering and/or
the Formation Transactions. The Capital Account of the General Partner, the
Company or any direct or indirect Subsidiary of the Company (as appropriate)
shall be reduced by such direct or indirect payment or reimbursement (or a
portion thereof) in the same manner as an actual distribution to the General
Partner, the Company, or any direct or indirect Subsidiary of the Company (as
appropriate). To the extent treated as distributions, such fees, expenses or
other costs shall not be taken into account as Partnership fees, expenses or
costs for the purposes of this Agreement. In the event that amounts are
recharacterized as distributions or Capital Accounts are reduced pursuant to
this Section 6.1L, allocations under Section 6.1A, Section 6.1B and Section 6.1I
for the current and subsequent periods shall be adjusted as reasonably
determined by the General Partner so that to the extent possible the Partners
have the same Capital Account balances they would have if this Section 6.1L had
not applied. This Section 6.1L is intended to prevent direct or indirect
reimbursements or payments under this Agreement from giving rise to a violation
of the Company’s REIT requirements or would cause the Company to recognize gain
in connection

 

28



--------------------------------------------------------------------------------

with the Initial Public Offering and/or the Formation Transactions while at the
same time preserving to the extent possible the parties’ intended economic
arrangement and shall be interpreted and applied consistent with such intent.

M. Modifications to Reflect New Series or Classes. The General Partner is
authorized to modify the allocations in this Section 6.1 and amend such
provisions (including the defined terms used therein) in such manner as the
General Partner determines is necessary or appropriate to reflect the issues of
additional series or classes of Partnership Interests. Any such modification may
be made pursuant to the Certificate of Designations or similar instrument
establishing such new class or series.

N. Agreement to Bear Disproportionate Losses. At the request and with the
consent of the applicable Limited Partner, the General Partner may modify these
allocations to provide for disproportionate allocations of Loss (or items of
loss or deduction) and chargebacks thereof to a Limited Partner that agrees to
restore all or part of any deficit in its Capital Account in accordance with
Section 13.3 (in all cases subject to Section 6.1E).

Section 6.2 Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv). Consistent with the provisions of
Regulations Section 1.704-1(b)(2)(iv)(f), (i) immediately prior to the
acquisition of an additional Partnership Interest by any new or existing Partner
in connection with the contribution of money or other property (other than a de
minimis amount) to the Partnership, (ii) immediately prior to the distribution
by the Partnership to a Partner of Partnership property (other than a de minimis
amount) as consideration for a Partnership Interest, (iii) upon the acquisition
of a more than de minimis additional interest in the Partnership by any new or
existing Partner as consideration for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of becoming
a Partner, (iv) upon the grant of any LTIP Unit, and (v) immediately prior to
the liquidation of the Partnership as defined in Regulations
Section 1.704-1(b)(2)(ii)(g), the book value of all Partnership Assets shall be
revalued upward or downward to reflect the fair market value (as determined by
the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) of each such Partnership asset unless the
General Partner shall determine that such revaluation is not necessary to
maintain the Partner’s intended economic arrangements. If the Capital Accounts
of the Partners are adjusted pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership property,
(i) the Capital Accounts of the Partners shall be adjusted in accordance with
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such property, (ii) the Partners’ distributive shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such property shall be determined so as to take
account of the variation between the adjusted tax basis and book value of such
property in the same manner as under Code Section 704(c), and (iii) the amount
of upward and/or downward adjustments to the book value of the Partnership
property shall be treated as income, gain, deduction and/or loss for purposes of
applying the allocation provisions of this Article 6. If Code Section 704(c)
applies to Partnership property, the Capital Accounts of the Partners shall be
adjusted in accordance with Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.

 

29



--------------------------------------------------------------------------------

Section 6.3 Tax Allocations. All allocations of income, gain, loss and deduction
(and all items contained therein) for U.S. federal income tax purposes shall be
identical to all allocations of such items set forth in Section 6.1, except as
otherwise required by Section 6.2 or Section 704(c) of the Code and Regulations
Section 1.704-1(b)(4). The General Partner shall have the authority to elect the
methods to be used by the Partnership for allocating items of income, gain and
expense as required by Section 704(c) of the Code and Regulations
Section 1.704-1(b)(4), including the use of different methods for different
items and different properties, except as otherwise agreed upon by the General
Partner and one or more Limited Partners (or direct or indirect owners thereof),
and such election shall be binding on all Partners.

Section 6.4 Substantial Economic Effect. It is the intent of the Partners that
the allocations of Profit and Loss under this Agreement have substantial
economic effect (or be consistent with the Partners’ interests in the
Partnership in the case of the allocation of losses attributable to nonrecourse
debt or any other allocations that cannot have substantial economic effect under
the Code) within the meaning of Section 704(b) of the Code as interpreted by the
Regulations promulgated pursuant thereto. Article 6 and other relevant
provisions of this Agreement shall be interpreted in a manner consistent with
such intent. The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Section 1.704-1(b), and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the General Partner shall determine that it is prudent to modify
(i) the manner in which the Capital Accounts, or any debits, or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed; or
(ii) the manner in which items are allocated among the Partners for U.S. federal
income tax purposes in order to comply with such Regulations or to comply with
Section 704(c) of the Code, the General Partner may make such modification
without regard to Article 14 of this Agreement, provided that it is not likely
to have a material effect on the amounts distributable to any Person pursuant to
Article 13 of this Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the aggregate Capital Accounts of the
Partners and the amount of Partnership capital reflected on the Partnership’s
balance sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q); and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b). In addition, the General Partner may adopt
and employ such methods and procedures for (i) the maintenance of book and tax
capital accounts; (ii) the determination and allocation of adjustments under
Sections 704(c), 734, and 743 of the Code; (iii) the determination of Profit,
Loss, taxable income and loss and items thereof under this Agreement and
pursuant to the Code; (iv) the adoption of reasonable conventions and methods
for the valuation of assets and the determination of tax basis; (v) the
allocation of asset value and tax basis; and (vi) conventions for the
determination of cost recovery, depreciation and amortization deductions, as it
determines in its sole discretion are necessary or appropriate to execute the
provisions of this Agreement, to comply with federal and state tax laws, and/or
are in the best interest of the Partners.

 

30



--------------------------------------------------------------------------------

ARTICLE 7 - MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management

A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner, in its
capacity as such, shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause, except
with the consent of the General Partner, which consent may be withheld in its
sole and absolute discretion. In addition to the powers now or hereafter granted
a general partner of a limited partnership under applicable law or which are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to the other provisions hereof including Section 7.3
and Section 11.2, shall have full and exclusive power and authority to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise all powers set forth in Section 3.2 and to effectuate
the purposes set forth in Section 3.1 (subject to the proviso in Section 3.2),
including, without limitation:

(1) the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will allow the Company to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) other
than to the extent the Company elects to retain and pay income tax on its net
capital gain, avoid or reduce any U.S. federal income or excise tax liability
imposed by the Code., the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by deed, mortgage, deed of trust or other lien
or encumbrance on the Partnership’s assets) and the incurring of any obligations
it deems necessary for the conduct of the activities of the Partnership;

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act and the listing of any debt
securities of the Partnership on any exchange;

(3) subject to Section 11.2, the acquisition, disposition, mortgage, pledge,
encumbrance, hypothecation or exchange of any or all of the assets of the
Partnership (including the exercise or grant of any conversion, option,
privilege, or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger, consolidation,
reorganization or other combination of the Partnership with or into another
entity on such terms as the General Partner deems proper (all of the foregoing
subject to any prior approval only to the extent required by Section 7.3);

(4) the acquisition, disposition, mortgage, pledge, encumbrance or hypothecation
of any or all of the assets of the Partnership, and the use of the assets of the

 

31



--------------------------------------------------------------------------------

Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms the General Partner
deems proper, including, without limitation, the financing of the conduct of the
operations of the Company, the Partnership or any Subsidiary of the Company
and/or the Partnership, the lending of funds to other Persons (including,
without limitation, the Company or any Subsidiary of the Company and/or the
Partnership) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions and equity investments to its Subsidiaries;

(5) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership, any other asset of the
Partnership or any Subsidiary of the Partnership, or any Person in which the
Partnership has made a direct or indirect equity investment;

(6) the negotiation, execution, and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

(7) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(8) the holding, managing, investing and reinvesting of cash and other assets of
the Partnership;

(9) the collection and receipt of revenues, rents and income of the Partnership;

(10) the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees (if any) of the Partnership or any
Subsidiary of the Partnership (including, without limitation, employees having
titles such as “president,” “vice president,” “secretary” and “treasurer” ), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership, and the determination of their compensation and other terms of
employment or hiring including waivers of conflicts of interest and the payment
of their expenses and compensation out of the Partnership’s assets;

(11) the maintenance of such insurance (including, without limitation, directors
and officers insurance) for the benefit of the Partnership, the Partners
(including, without limitation, the Company) and the directors and officers
thereof as the General Partner deems necessary or appropriate;

 

32



--------------------------------------------------------------------------------

(12) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures,
corporations or other relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of property
to, any Subsidiary and any other Person in which it has an equity investment
from time to time); provided that, as long as the Company has determined to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the Company to fail to
qualify as a REIT;

(13) the filing of applications, communicating and otherwise dealing with any
and all governmental agencies having jurisdiction over, or in any way affecting,
the Partnership’s assets or any other aspect of the Partnership business;

(14) taking of any action necessary or appropriate to comply with all regulatory
requirements applicable to the Partnership in respect of its business, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports, filings and
documents, if any, required under the Exchange Act, the Securities Act, or by
National Securities Exchange requirements;

(15) the control of any matters affecting the rights and obligations of the
Partnership and any Subsidiary of the Partnership, including the settlement,
compromise, submission to arbitration or any other form of dispute resolution,
or abandonment of, any claim, cause of action, liability, debt or damages, due
or owing to or from the Partnership or any Subsidiary of the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the
Partnership or any Subsidiary of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

(16) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons, incurring indebtedness on behalf of, or guarantying the obligations of,
any such Persons);

(17) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt;

(18) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(19) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership or any
Subsidiary of the Partnership;

 

33



--------------------------------------------------------------------------------

(20) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(21) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

(22) the making, execution and delivery of any and all deeds, leases, notes,
mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the powers of the General Partner
enumerated in this Agreement;

(23) the maintenance of the Partnership’s books and records;

(24) the issuance of additional Partnership Units, as appropriate and in the
General Partner’s sole and absolute discretion, in connection with capital
contributions by Additional Limited Partners and additional capital
contributions by Partners pursuant to Article 4 hereof;

(25) the selection and dismissal of General Partner employees (including,
without limitation, employees having titles or offices such as president, vice
president, secretary and treasurer), and agents, outside attorneys, accountants,
consultants and contractors of the Partnership or the General Partner, the
determination of their compensation and other terms of employment or hiring and
the delegation to any such General Partner employee the authority to conduct the
business of the Partnership in accordance with the terms of this Agreement;

(26) the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.5 hereof;

(27) the collection and receipt of revenues and income of the Partnership;

(28) maintaining or causing to be maintained, the books and records of the
Partnership to reflect accurately at all times the capital contributions and
Percentage Interests of the Partners as the same are adjusted from time to time
to the extent necessary to reflect redemptions, Capital Contributions, the
issuance of Partnership Units, the admission of any Additional Limited Partner
or Substituted Limited Partner or otherwise;

(29) any election to dissolve the Partnership pursuant to Section 13.1(A)(2);

 

34



--------------------------------------------------------------------------------

(30) the registration of any class of securities under the Securities Act or the
Exchange Act, and the listing of any debt securities of the Partnership on any
exchange;

(31) the entering into of listing agreements with any National Securities
Exchange and the listing of any securities of the Partnership on such exchange;

(32) the delisting of some or all of the Partnership Units from, or the
requesting that trading be suspended on, any National Securities Exchange;

(33) the taking of any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as an association taxable as a
corporation for U.S. federal income tax purposes or a “publicly traded
partnership” for purposes of Section 7704 of the Code, including but not limited
to imposing restrictions on transfers, restrictions on the number of Partners
and restrictions on redemptions; and

(34) to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the Company at all times to
qualify as a REIT unless the Company voluntarily terminates its REIT status) and
to possess and enjoy all the rights and powers of a general partner as provided
by the Act.

B. Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation, to
the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

C. At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain working capital and other reserves in
such amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

D. At all times from and after the date hereof, the General Partner may cause
the Partnership to obtain and maintain (i) casualty, liability and other
insurance on the Properties, (ii) liability insurance for the Indemnities
hereunder and (iii) such other insurance as the General Partner, in its sole and
absolute discretion, determines to be necessary.

E. Except as provided in this Agreement with respect to the qualification of the
Company as a REIT and as may be provided in a separate written agreement between
the Partnership and a Limited Partner (or a direct or indirect owner thereof),
in exercising its

 

35



--------------------------------------------------------------------------------

authority under this Agreement, the General Partner may, but shall be under no
obligation to, take into account the tax consequences to any Partner (including
the Company) of any action taken (or not taken) by it. Except as provided in
this Agreement with respect to the qualification of the Company as a REIT and as
may be provided in a separate written agreement between the Partnership and a
Limited Partner, the General Partner and the Partnership shall not have
liability to a Limited Partner under any circumstances as a result of an income
tax liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.

Section 7.2 Certificate of Limited Partnership

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia or
other jurisdiction, in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.4A(4) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate of Limited Partnership or any amendment thereto to any Limited
Partner. The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, or the District of
Columbia or other jurisdiction, in which the Partnership may elect to do
business or own property.

Section 7.3 Restrictions on General Partner Authority

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of a
Majority in Interest of the Outside Limited Partners or such other percentage of
the Limited Partners as may be specifically provided for under a provision of
this Agreement and may not perform any act that would subject a Limited Partner
to liability as a general partner in any jurisdiction or any other liability
except as provided herein or under the Act.

Section 7.4 Reimbursement of the General Partner and the Company

A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Article 5 and Article 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as the General Partner of the
Partnership.

B. The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s, the General Partner’s and the Company’s organization, the
ownership of their assets and their operations, including, without limitation,
the Administrative Expenses. Except to the extent provided in this Agreement,
the General Partner, the Company and their Affiliates shall be reimbursed on a
monthly basis, or such other basis as the General Partner may

 

36



--------------------------------------------------------------------------------

determine in its sole and absolute discretion, for all such expenses. The
Partners acknowledge that all such expenses of the General Partner and/or the
Company are deemed to be for the benefit of the Partnership. Such reimbursement
shall be in addition to any reimbursement made as a result of indemnification
pursuant to Section 7.7. In the event that certain expenses are incurred for the
benefit of the Partnership and other entities (including the General Partner),
such expenses will be allocated to the Partnership and such other entities in
such a manner as the General Partner in its sole and absolute discretion deems
fair and reasonable. To the extent permitted by law and subject to Section 6.1.K
and Section 6.1.L, all payments and reimbursements hereunder shall be
characterized for U.S. federal income tax purposes as expenses of the
Partnership incurred on its behalf, and not as expenses of the General Partner.

C. If the Company shall elect to purchase from its stockholders REIT Shares
(i) for the purpose of delivering such REIT Shares to satisfy an obligation
under any dividend reinvestment program adopted by the Company, any employee
stock purchase plan adopted by the Company or any of its Subsidiaries, or any
similar obligation or arrangement undertaken by the Company in the future or for
the purpose of retiring such REIT Shares or (ii) for any other reason, the
purchase price paid by the Company for such REIT Shares and any other expenses
incurred by the Company in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the Company or reimbursed
to the Company, subject to the conditions that: (a) if such REIT Shares
subsequently are sold by the Company, the Company shall pay to the Partnership
any proceeds received by the Company for such REIT Shares (which sales proceeds
shall include the amount of dividends reinvested under any dividend reinvestment
or similar program, provided that a transfer of REIT Shares for Partnership
Units pursuant to Section 8.5 would not be considered a sale for such purposes),
and (b) if such REIT Shares are not retransferred by the Company immediately
after the purchase thereof, the Company shall cause the Partnership to redeem a
number of Common Units held by the Company equal to the number of such REIT
Shares divided by the Conversion Factor.

D. As set forth in Section 4.2, but subject to Section 6.1, the Company shall be
treated as having made a capital contribution in the amount of all expenses that
the Company incurs relating to the Company’s offering of REIT Shares, other
shares of capital stock of the Company or New Securities.

Section 7.5 Outside Activities of the General Partner and the Company

A. The General Partner, the Company and any Affiliates of the General Partner or
the Company may acquire Limited Partner Interests and shall be entitled to
exercise all rights of a Limited Partner relating to such Limited Partner
Interests.

B. The Company may, in its sole and absolute discretion, from time to time hold
or acquire assets in its own name or otherwise other than through the
Partnership so long as the Company takes commercially reasonable measures to
ensure that the economic benefits and burdens of such Property are otherwise
vested in the Partnership, through assignment, mortgage loan or otherwise or, if
it is not commercially reasonable to vest such economic interests in the
Partnership, the General Partner shall make such amendments to this Agreement as
the General Partner determines are necessary or desirable, including, without
limitation, the definition of “Conversion Factor,” to reflect such activities
and the direct ownership of assets by the Company. Nothing contained herein
shall be deemed to prohibit the Company from executing guarantees of Partnership
debt.

 

37



--------------------------------------------------------------------------------

Section 7.6 Contracts with Affiliates

A. The Partnership may lend or contribute funds or other assets to any
Subsidiary or other Persons in which it has an equity investment and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

B. Except as provided in Section 7.5, the Partnership may transfer assets to
joint ventures, other partnerships, limited liability companies, business
trusts, statutory trusts, corporations or other business entities in which it is
or thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law as the General Partner, in its
sole and absolute discretion, believes are advisable.

C. Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

D. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt, on behalf of the
Partnership, employee benefit plans, stock option plans, and similar plans
(including without limitation plans that contemplate the issuance of LTIP Units)
funded by the Partnership for the benefit of employees of the General Partner,
the Partnership, any Subsidiary of the Partnership or any Affiliate of any of
them in respect of services performed, directly or indirectly, for the benefit
of the Partnership, the General Partner or any Subsidiary of the Partnership.

Section 7.7 Indemnification

A. To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands,
subpoenas, requests for information, formal or informal investigations, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership or the Company or any of their
Subsidiaries as set forth in this Agreement, in which such Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith,
constituted fraud or was the result of active and deliberate dishonesty;
(ii) the Indemnitee actually received an improper personal benefit in money,
property or services; or (iii) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty (except a guaranty by a
Limited Partner of nonrecourse indebtedness of the

 

38



--------------------------------------------------------------------------------

Partnership or as otherwise provided in any such loan guaranty) or otherwise for
any indebtedness of the Partnership or any Subsidiary of the Partnership
(including, without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to), and the General
Partner is hereby authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.7 in favor of any Indemnitee having or potentially having
liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7A.
The termination of any proceeding by conviction of an Indemnitee or upon a plea
of nolo contendere or its equivalent by an Indemnitee, or an entry of an order
of probation against an Indemnitee prior to judgment does not create a
presumption that such Indemnitee acted in a manner contrary to that specified in
this Section 7.7A. Any indemnification pursuant to this Section 7.7 or pursuant
to any indemnity agreement permitted by this Section 7.7 shall be made only out
of the assets of the Partnership and any insurance proceeds from the liability
policy covering the General Partner and any Indemnitees, and neither the General
Partner, the Company nor any Limited Partner shall have any obligation to
contribute to the capital of the Partnership, or otherwise provide funds, to
enable the Partnership to fund its obligations under this Section 7.7 or under
such indemnity agreements.

B. To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or the recipient of a subpoena or request for
information with respect to a proceeding to which such Indemnitee is not a party
shall be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7 has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

D. The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

E. For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by an Indemnitee of his, her or its duties to the
Partnership also imposes duties on, or otherwise involves services by, an
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant

 

39



--------------------------------------------------------------------------------

to applicable law shall constitute fines within the meaning of Section 7.7; and
actions taken or omitted by the Indemnitee with respect to an employee benefit
plan in the performance of its duties for a purpose reasonably believed by it to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.

F. In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their employees, officers, directors, trustees, heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the Partnership’s liability to any Indemnitee under this
Section 7.7, as in effect immediately prior to such amendment, modification, or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

I. It is the intent of the parties that any amounts paid by the Partnership to
the General Partner or the Company pursuant to this Section 7.7 shall be treated
as “guaranteed payments” within the meaning of Code Section 707(c) and shall not
be treated as distributions for purposes of computing the Partners’ Capital
Accounts.

Section 7.8 Liability of the General Partner and the Company

A. Notwithstanding anything to the contrary set forth in this Agreement, to the
maximum extent permitted by applicable law, none of the General Partner, the
Company, nor any of their directors, officers, agents or employees shall be
liable or accountable in monetary damages or otherwise to the Partnership, any
Partners or any Assignees for losses sustained, liabilities incurred or benefits
not derived as a result of errors in judgment or mistakes of fact or law or any
act or omission unless the General Partner acted in bad faith and the act or
omission was material to the matter giving rise to the loss, liability or
benefit not derived.

B. The Limited Partners expressly acknowledge that the General Partner is acting
for the benefit of the Partnership, the Limited Partners and the Company’s
stockholders collectively, and that the General Partner are under no obligation
to consider or give priority to the separate interests of the Limited Partners
or the Company’s stockholders (including, without limitation, the tax
consequences to the Limited Partners, Assignees or the Company’s stockholders)
in deciding whether to cause the Partnership to take (or decline to take) any
actions. Unless otherwise provided in a separate written agreement between the
Partnership and a Limited Partner, if there is a conflict between the interests
of the stockholders of the Company on one hand and the Limited Partners on the
other hand, the General Partner shall endeavor in

 

40



--------------------------------------------------------------------------------

good faith to resolve the conflict in a manner not adverse to either the
stockholders of the Company or the Limited Partners; provided, however, that for
so long as the Company owns a controlling interest in the Partnership, any such
conflict that cannot be resolved in a manner not adverse to either the
stockholders of the Company or the Limited Partners shall be resolved in favor
of the stockholders of the Company. Neither the General Partner nor the Company
shall be liable under this Agreement to the Partnership or to any Partner for
monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions; provided that the
General Partner has acted in good faith.

C. Subject to its obligations and duties as General Partner set forth in
Section 7.1A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be liable to
the Partnership or any Partner for any misconduct or negligence on the part of
any such agent appointed by the General Partner in good faith.

D. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner or the directors, officers or agents of
the General Partner, the Company, or of the directors, officers, stockholders,
employees or agents of the Company, or the Indemnitees, to the Partnership, the
Partners or any other Person bound by this Agreement under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

E. To the extent that, at law or in equity, the General Partner or the Company
in its capacity as a Limited Partner, has duties (including fiduciary duties)
and liabilities relating thereto to the Partnership or the Limited Partners,
neither the General Partner nor the Company shall be liable to the Partnership
or to any other Partner for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict or
eliminate the duties and liabilities of the General Partner, the Company or any
other Person under the Act or otherwise existing at law or in equity, are agreed
by the Partners to replace such other duties and liabilities of the General
Partner and the Company.

F. Notwithstanding anything herein to the contrary, except for fraud, willful
misconduct or gross negligence, or pursuant to any express indemnities given to
the Partnership by any Partner pursuant to any other written instrument, no
Partner shall have any personal liability whatsoever, to the Partnership or to
the other Partner(s), for the debts or liabilities of the Partnership or the
Partnership’s obligations hereunder, and the full recourse of the other
Partner(s) shall be limited to the interest of that Partner in the Partnership.
To the fullest extent permitted by law, no officer, director or stockholder of
the General Partner shall be liable to the Partnership for money damages except
for (1) active and deliberate dishonesty established by a nonappealable final
judgment or (2) actual receipt of an improper benefit or profit in money,
property or services. Without limitation of the foregoing, and except for fraud,
willful misconduct or gross negligence, or pursuant to any such express
indemnity, no property or assets of any Partner, other than its interest in the
Partnership, shall be subject to levy, execution or other enforcement procedures
for the satisfaction of any judgment (or other judicial process) in

 

41



--------------------------------------------------------------------------------

favor of any other Partner(s) and arising out of, or in connection with, this
Agreement. This Agreement is executed by the officers of the General Partner
solely as officers of the same and not in their own individual capacities.

Section 7.9 Other Matters Concerning the General Partner and the Company

A. The General Partner and the Company may rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

B. The General Partner and the Company may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers, architects,
engineers, environmental consultants and other consultants and advisers selected
by it, and any act taken or omitted to be taken in reliance upon the opinion of
such Persons as to matters which such General Partner and the Company reasonably
believe to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

C. The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and
duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

D. Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner or the Company on behalf of the Partnership or any
decision of the General Partner or the Company to refrain from acting on behalf
of the Partnership, undertaken in the good faith belief that such action or
omission is necessary or advisable in order (i) to protect the ability of the
Company to continue to qualify as a REIT, or (ii) to avoid the Company from
incurring any taxes under Section 857 or Section 4981 of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

Section 7.10 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. Subject to Section 7.5, the General
Partner hereby declares and warrants that any Partnership assets for which legal
title is held in the name of the General Partner or any nominee or Affiliate of
the General Partner shall be held by the General Partner or such nominee or
Affiliate for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, however, that the General Partner shall
use its best efforts to cause beneficial and record title to such assets to be
vested in the Partnership as soon as reasonably practicable if failure to so
vest such title would have a material adverse effect on the Partnership. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

42



--------------------------------------------------------------------------------

Section 7.11 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies which may
be available against such Person to contest, negate or disaffirm any action of
the General Partner in connection with any such dealing. In no event shall any
Person dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expedience of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying in good faith thereon or claiming thereunder that (i) at the time of the
execution and delivery of such certificate, document or instrument, this
Agreement was in full force and effect; (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.

ARTICLE 8 - RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1 Limitation of Liability

No Limited Partner, including the Company, acting in its capacity as such, shall
have any liability under this Agreement (other than for breach thereof) except
as expressly provided in this Agreement or under the Act.

Section 8.2 Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operations, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, partner, agent or trustee of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

43



--------------------------------------------------------------------------------

Section 8.3 Outside Activities of Limited Partners

Subject to any other agreements with the Partnership, the General Partner or
Subsidiaries thereof to the contrary, any Limited Partner (including, subject to
Section 7.5 hereof, the Company) and any officer, director, employee, agent,
trustee, Affiliate or stockholder of any Limited Partner shall be entitled to
and may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
that are in direct competition with the Partnership or that are enhanced by the
activities of the Partnership. Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner or Assignee. Subject to such agreements, none of the Limited
Partners (other than the Company) nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any business ventures of any other Person (other than the Limited Partners
benefiting from the business conducted by the General Partner) and such Person
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures to the Partnership, any Limited Partner, the Company or
any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner, the Company or such other
Person, could be taken by such Person.

Section 8.4 Rights of Limited Partners Relating to the Partnership

A. In addition to the other rights provided by this Agreement or by the Act, and
except as limited by Section 8.4C, each Limited Partner shall have the right,
for a business purpose reasonably related to such Limited Partner’s interest as
a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at such Limited Partner’s own expense (including
such copying and administrative charges as the General Partner may establish
from time to time):

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Commission by the Company pursuant to the Exchange Act;

(2) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Partner; and

(4) to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement and the Certificate of
Limited Partnership and all amendments thereto have been executed.

B. The Partnership shall notify each Limited Partner, upon request, of the then
current Conversion Factor and the REIT Shares Amount per Common Unit.

C. Notwithstanding any other provision of this Section 8.4, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that

 

44



--------------------------------------------------------------------------------

(i) the General Partner believes to be in the nature of trade secrets or other
information, the disclosure of which the General Partner in good faith believes
is not in the best interests of the Partnership or could damage the Partnership
or its business or (ii) the Partnership or the General Partner is required by
law or by agreements with unaffiliated third parties to keep confidential.

Section 8.5 Redemption Right

A. Except as otherwise set forth in any separate agreement entered into between
the Partnership and a Limited Partner and subject to the terms and conditions
set forth herein or therein, on or after the date that is 14 months from the
date of issuance of a Common Unit to a Limited Partner, such Limited Partner
(other than the Company or any Subsidiary of the Company) shall have the right
(the “Redemption Right”) to require the Partnership to redeem on a Specified
Redemption Date all or a portion of the Common Units held by such Limited
Partner (such Common Units being hereafter referred to as “Tendered Units”) in
exchange for the Cash Amount; unless the terms of this Agreement or a separate
agreement entered into between the Partnership and the Holder of such Common
Units expressly provide that such Common Units are not entitled to the
Redemption Right. The Partnership may, in the General Partner’s sole and
absolute discretion, redeem Tendered Units at the request of the Holder of such
Common Units prior to the end of the applicable 14 month period (or such other
period as may be specified in any separate agreement entered into between the
Partnership and a Limited Partner). Unless otherwise expressly provided in this
Agreement or in a separate agreement entered into between the Partnership and
the Holders of such Common Units, all Common Units shall be entitled to the
Redemption Right. The Tendering Partner (as defined below) shall have no right,
with respect to any Common Units so redeemed, to receive any distributions with
a Partnership Record Date on or after the Specified Redemption Date. Any
Redemption Right shall be exercised pursuant to a Notice of Redemption delivered
to the General Partner by the Limited Partner who is exercising the right (the
“Tendering Partner”). The Cash Amount shall be payable in accordance with
instructions set forth in the Notice of Redemption to the Tendering Partner on
the Specified Redemption Date. Any Common Units redeemed by the Partnership
pursuant to this Section 8.5A shall be cancelled upon such redemption.

B. Notwithstanding the provisions of Section 8.5A above, if a Limited Partner
has delivered to the General Partner a Notice of Redemption then the Company
may, in its sole and absolute discretion (subject to Section 8.5D), elect to
assume and satisfy the Partnership’s Redemption Right obligation and acquire
some or all of the Tendered Units from the Tendering Partner in exchange for the
REIT Shares Amount (as of the Specified Redemption Date) and, if the Company so
elects, the Tendering Partner shall sell the Tendered Units to the Company in
exchange for the REIT Shares Amount. In such event, the Tendering Partner shall
have no right to cause the Partnership to redeem such Tendered Units. The
Company shall give such Tendering Partner written notice of its election on or
before the close of business on the fifth Business Day after its receipt of the
Notice of Redemption. The Tendering Partner shall submit (i) such information,
certification or affidavit as the Company may reasonably require in connection
with the application of the Ownership Limit to any such acquisition and
(ii) such written representations, investment letters, legal opinions or other
instruments necessary, in the Company’ view, to effect compliance with the
Securities Act. The REIT Shares Amount, if applicable, shall be delivered as
duly authorized, validly issued, fully paid and nonassessable REIT Shares and,
if applicable, free of any pledge, lien, encumbrance or restriction, other than

 

45



--------------------------------------------------------------------------------

those provided in the Articles of Incorporation or the Bylaws of the Company,
the Securities Act, relevant state securities or blue sky laws and any
applicable agreements with respect to such REIT Shares entered into by the
Tendering Partner. Notwithstanding any delay in such delivery (but subject to
Section 8.5D), the Tendering Partner shall be deemed the owner of such REIT
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date. In
addition, the REIT Shares for which the Common Units might be exchanged shall
also bear all legends deemed necessary or appropriate by the Company. Neither
any Tendering Partner whose Tendered Units are acquired by the Company pursuant
to this Section 8.5B, any Partner, any Assignee nor any other interested Person
shall have any right to require or cause the Company to register, qualify or
list any REIT Shares owned or held by such Person, whether or not such REIT
Shares are issued pursuant to this Section 8.5B, with the Commission, with any
state securities commissioner, department or agency, under the Securities Act or
the Exchange Act or with any stock exchange; unless subject to a separate
written agreement pursuant to which the Company has granted registration or
similar rights to any such Person.

C. Each Tendering Partner covenants and agrees with the General Partner that all
Tendered Units shall be delivered to the General Partner free and clear of all
liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
General Partner shall be under no obligation to acquire the same. Each Tendering
Partner further agrees that, in the event any state or local property transfer
tax is payable as a result of the transfer of its Tendered Units to the General
Partner (or its designee), such Tendering Partner shall assume and pay such
transfer tax. Each Tendering Partner further agrees to pay to the Partnership
the amount of any tax withholding due upon the redemption of Tendered Units and
authorizes the Partnership to retain such portion of the Cash Amount as the
Partnership reasonably determines is necessary to satisfy its tax withholding
obligations. In the event the Company elects to acquire some or all of the
Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount, the Tendering Partner agrees to pay to the Company the amount of any tax
withholding due upon the redemption of Tendered Units and, in the event the
Tendering Partner has not paid or made arrangements satisfactory to the Company,
in its sole discretion, to pay the amount of any such tax withholding prior to
the Specified Redemption Date, the Company may elect to either cancel such
exchange (in which case the Tendering Partner’s exercise of the Redemption Right
will be null and void ab initio), satisfy such tax withholding obligation by
retaining REIT Shares with a fair market value, as determined by the Company in
its sole discretion, equal to the amount of such obligation or satisfy such tax
withholding obligation using amounts paid by the Partnership, which amounts
shall be treated as a loan by the Partnership to the Tendering Partner in the
manner set forth in Section 5.1B.

D. Notwithstanding the provisions of Section 8.5A, Section 8.5B, Section 8.5C or
any other provision of this Agreement, a Limited Partner (i) shall not be
entitled to effect the Redemption Right for cash or an exchange for REIT Shares
to the extent that (if the Company were to elect to acquire the Tendered Units
for REIT Shares in accordance with Section 8.5B) the ownership or right to
acquire REIT Shares pursuant to such exchange by such Partner on the Specified
Redemption Date could cause such Partner or any other Person to violate the
Ownership Limit and (ii) shall have no rights under this Agreement to acquire
REIT Shares which would otherwise be prohibited under the Articles of
Incorporation. To the extent

 

46



--------------------------------------------------------------------------------

any attempted redemption or exchange for REIT Shares would be in violation of
this Section 8.5D, it shall be null and void ab initio and such Limited Partner
shall not acquire any rights or economic interest in the cash otherwise payable
upon such redemption or the REIT Shares otherwise issuable upon such exchange.

E. Notwithstanding anything herein to the contrary (but subject to
Section 8.5D), with respect to any redemption or exchange for REIT Shares
pursuant to this Section 8.5: (i) without the consent of the General Partner,
each Limited Partner may effect the Redemption Right only one time in each
fiscal quarter; (ii) without the consent of the General Partner, each Limited
Partner may not effect the Redemption Right for less than 1,000 Common Units or,
if the Limited Partner holds less than 1,000 Common Units, all of the Common
Units held by such Limited Partner; (iii) without the consent of the General
Partner, each Limited Partner may not effect the Redemption Right during the
period after the Partnership Record Date with respect to a distribution and
before the record date established by the Company for a distribution to its
common stockholders of some or all of its portion of such distribution; (iv) the
consummation of any redemption or exchange for REIT Shares shall be subject to
the expiration or termination of the applicable waiting period, if any, under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and
(v) each Tendering Partner shall continue to own all Common Units subject to any
redemption or exchange for REIT Shares, and be treated as a Limited Partner with
respect to such Common Units for all purposes of this Agreement, until such
Common Units are either paid for by the Partnership pursuant to Section 8.5A
hereof or transferred to the Company and paid for by the issuance of the REIT
Shares, pursuant to Section 8.5B hereof on the Specified Redemption Date. Until
a Specified Redemption Date, the Tendering Partner shall have no rights as a
stockholder of the Company with respect to such Tendering Partner’s Common
Units.

F. All Common Units acquired by the Company pursuant to Section 8.5B hereof
shall automatically, and without further action required, be converted into and
deemed to be Limited Partner Interests and held by the Company in its capacity
as a Limited Partner in the Partnership.

G. In the event that the Partnership issues additional Partnership Interests to
any Additional Limited Partner pursuant to Section 4.2, the General Partner
shall make such revisions to this Section 8.5 as it determines are necessary to
reflect the issuance of such additional Partnership Interests.

ARTICLE 9 - BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof.
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of magnetic tape, photographs,

 

47



--------------------------------------------------------------------------------

micrographics or any other information storage device, provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained for
financial and tax reporting purposes, on an accrual basis in accordance with
U.S. GAAP or such other basis as the General Partner determines to be necessary
or appropriate.

Section 9.2 Taxable Year and Fiscal Year

The taxable year of the Partnership shall be the calendar year unless otherwise
required by the Code. Unless the General Partner otherwise elects, the fiscal
year of the Partnership shall be the same as its taxable year.

Section 9.3 Reports

A. No later than the date on which the Company mails its annual report to its
stockholders, the General Partner shall cause to be mailed to each Limited
Partner, as of the close of the Partnership Year, an annual report containing
financial statements of the Partnership, or of the Company if such statements
are prepared solely on a consolidated basis with the Company, for such
Partnership Year, presented in accordance with U.S. GAAP, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner.

B. The General Partner shall cause to be mailed to each Limited Partner such
other information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate.

C. The General Partner shall have satisfied its obligations under Section 9.3A
and 9.3B by (i) to the extent the General Partner or the Partnership is subject
to periodic reporting requirements under the Exchange Act, filing the quarterly
and annual reports required thereunder within the time periods provided for the
filing of such reports, including any permitted extensions, or (ii) posting or
making available the reports required by this Section 9.3 on the website
maintained from time to time by the Partnership or the Company, provided that
such reports are able to be printed or downloaded from such website.

ARTICLE 10 - TAX MATTERS

Section 10.1 Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use reasonable efforts to furnish, within ninety (90) days of the close of each
Partnership Year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes. Each Limited Partner shall
promptly provide the General Partner with any information reasonably requested
by the General Partner from time to time.

 

48



--------------------------------------------------------------------------------

Section 10.2 Tax Elections

A. Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code, including, but not limited to, the election under
Section 754 of the Code. The General Partner shall have the right to seek to
revoke any such election it makes (including, without limitation, any election
under Section 754 of the Code) upon the General Partner’s determination, in its
sole and absolute discretion. Notwithstanding the foregoing, in making any such
tax election, the General Partner, may, but shall be under no obligation (unless
pursuant to a separate written agreement) to take into account the tax
consequences to any Limited Partner resulting from any such election.

B. To the extent provided for in Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued in connection with the performance of services after the
effective date of such Regulations (or other guidance) will be treated as equal
to the liquidation value of such Partnership Interests (i.e., a value equal to
the total amount that would be distributed with respect to such interests if the
Partnership sold all of its assets for their fair market value immediately after
the issuance of such Partnership Interests, satisfied its liabilities (excluding
any non-recourse liabilities to the extent the balance of such liabilities
exceed the fair market value of the assets that secure them) and distributed the
net proceeds to the Partners under the terms of this Agreement). In the event
that the Partnership makes a safe harbor election as described in the preceding
sentence, each Partner hereby agrees to comply with all safe harbor requirements
with respect to transfers of such Partnership Interests while the safe harbor
election remains effective.

C. A Partner’s “interest in partnership profits” for purposes of determining its
share of the excess nonrecourse liabilities of the Partnership within the
meaning of Regulations Section 1.752-3(a)(3) shall be such Partner’s Percentage
Interest except as otherwise determined by the General Partner in its sole
discretion, consistent with Section 752 and the Treasury Regulations thereunder.

Section 10.3 Tax Matters Partner

A. The Company shall be the “tax matters partner” of the Partnership for U.S.
federal income tax purposes. Pursuant to Section 6230(e) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Partnership, the tax matters partner shall furnish the IRS
with the name, address, taxpayer identification number, and profits interest of
each of the Limited Partners and Assignees; provided, however, that such
information is provided to the Partnership by the Limited Partners and
Assignees.

B. The tax matters partner is authorized, but not required:

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative

 

49



--------------------------------------------------------------------------------

proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner; or (ii) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code) or a member of a
“notice group” (within the meaning of Section 6223(b)(2) of the Code);

(2) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

(3) to intervene in any action brought by any other Partner for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

(6) to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 shall be fully applicable to the tax matters partner in its
capacity as such.

C. The tax matters partner shall receive no compensation for its services. All
third-party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting or law firm to assist the tax matters
partner in discharging its duties hereunder, so long as the compensation paid by
the Partnership for such services is reasonable.

 

50



--------------------------------------------------------------------------------

Section 10.4 Organizational Expenses

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.

ARTICLE 11 - TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer

A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by operation of law or otherwise. The term “transfer” when
used in this Article 11 does not include any redemption of Partnership Interests
by the Partnership from a Limited Partner or any acquisition of Partnership
Units from a Limited Partner by the Company pursuant to Section 8.5 except as
otherwise provided herein. No part of the interest of a Limited Partner shall be
subject to the claims of any creditor, any spouse for alimony or support, or to
legal process, and may not be voluntarily or involuntarily alienated or
encumbered except as may be specifically provided for in this Agreement or
consented to in writing by the General Partner.

B. No Partnership Interest may be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio unless consented to in
writing by the General Partner, in its sole and absolute discretion.

Section 11.2 Transfer of the Company’s and General Partner’s Partnership
Interest and Limited Partner Interest; Extraordinary Transactions

A. The General Partner may not transfer any of its General Partner Interest or
withdraw as General Partner, and the Company may not, directly or through its
wholly owned Subsidiaries, transfer any of its Limited Partner Interest or
engage in an Extraordinary Transaction, except, in any such case, (i) if such
Extraordinary Transaction, or such withdrawal or transfer, is pursuant to an
Extraordinary Transaction that is permitted under Section 11.2B, (ii) if the
Majority in Interest of the Outside Limited Partners Consent to such withdrawal
or transfer or Extraordinary Transaction or (iii) if such transfer is to an
entity that is wholly owned by the Company (directly or indirectly), including
any Qualified REIT Subsidiary or any other entity disregarded as an entity
separate from the Company for U.S. federal income tax purposes.

B. Notwithstanding any other provision of this Agreement, but subject to
compliance with the terms and conditions of Section 1.12 of Exhibit C, the
General Partner and the Company are permitted to engage (and cause the
Partnership to participate) in the following transactions without the approval
or vote of the Limited Partners:

(1) (a) an Extraordinary Transaction in connection with which either (a) the
Company is the surviving entity and the holders of REIT Shares are not entitled
to

 

51



--------------------------------------------------------------------------------

receive any cash, securities, or other property in connection with such
Extraordinary Transaction or (b) all Limited Partners (other than the Company)
either will receive, or will have the right to elect to receive, for each Common
Unit an amount of cash, securities and other property equal to the product of
(x) the REIT Shares Amount multiplied by (y) the greatest amount of cash,
securities and other property paid to a holder of one REIT Share in
consideration of one such REIT Share pursuant to the terms of the Extraordinary
Transaction during the period from and after the date on which the Extraordinary
Transaction is consummated; provided that, if, in connection with the
Extraordinary Transaction, a purchase, tender or exchange offer shall have been
made to and accepted by the holders of more than 50% of the outstanding REIT
Shares, each holder of Common Units shall receive, or shall have the right to
elect to receive, the greatest amount of cash, securities, or other property
which such holder of Common Units would have received had it exercised its
Redemption Right (as set forth in Section 8.5) and received REIT Shares in
exchange for its Common Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer and then such Extraordinary Transaction shall have been
consummated; or

(2) an Extraordinary Transaction if: (a) immediately after such Extraordinary
Transaction, substantially all of the assets directly or indirectly owned by the
surviving entity, other than a direct or indirect interest in the Surviving
Partnership (as defined below), are owned directly or indirectly by the
Partnership or another limited partnership or limited liability company which is
the survivor of a merger, consolidation or combination of assets with the
Partnership (in each case, the “Surviving Partnership”); (b) the rights,
preferences and privileges of the Common Unitholders in the Surviving
Partnership are at least as favorable as those in effect immediately prior to
the consummation of such transaction and as those applicable to any other
limited partners or non-managing members of the Surviving Partnership (who have,
in either case, the rights of a “common” equity holder); and (c) such rights of
the Common Unitholders include the right to exchange their Common Unit
equivalent interests in the Surviving Partnership for at least one of: (x) the
consideration available to such Common Unitholders pursuant to Section 11.2B(1)
or (y) if the ultimate controlling person of the Surviving Partnership has
publicly traded common equity securities, such common equity securities, with an
exchange ratio based on the determination of relative fair market value of such
securities (as determined pursuant to Section 11.2C) and the REIT Shares.

C. In connection with any transaction permitted by Section 11.2B(2), the
relative fair market values shall be reasonably determined by the General
Partner as of the time of such transaction and, to the extent applicable, shall
be no less favorable to the Limited Partners than the relative values reflected
in the terms of such transaction.

Section 11.3 Limited Partners’ Rights to Transfer

A. General. Subject to the provisions of Sections 11.3D, 11.3E, 11.4 and 11.6, a
Limited Partner (other than the Company) may transfer, without the consent of
the General Partner, all or any portion of its Partnership Interest, or any of
such Limited Partner’s economic rights as a Limited Partner.

 

52



--------------------------------------------------------------------------------

B. Incapacitated Limited Partners. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all of the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partners, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of his, her or its Partnership Interest. The Incapacity of a Limited Partner, in
and of itself, shall not dissolve or terminate the Partnership.

C. Permitted Transfers. Subject to the provisions of Sections 11.3D, 11.3E, 11.4
and 11.6, a Limited Partner may transfer, with or without the consent of the
General Partner, all or a portion of its Partnership Interests (i) in the case
of a Limited Partner who is an individual, to a member of his Immediate Family,
any trust formed for the benefit of himself and/or members of his Immediate
Family, or any partnership, limited liability company, joint venture,
corporation or other business entity comprised only of himself and/or members of
his Immediate Family and entities the ownership interests in which are owned by
or for the benefit of himself and/or members of his Immediate Family, (ii) in
the case of a Limited Partner which is a trust, to the beneficiaries of such
trust, (iii) in the case of a Limited Partner which is a partnership, limited
liability company, joint venture, corporation or other business entity to which
Partnership Interests were transferred pursuant to clause (i) above, to its
partners, owners or stockholders, as the case may be, who are members of the
Immediate Family of or are actually the Person(s) who transferred Partnership
Units to it pursuant to clause (i) above and (iv) pursuant to applicable laws of
descent or distribution.

D. Unless a transfer of a Partnership Interest meets each of the following
conditions it may not be made without the consent of the General Partner:

(1) Such transfer is made only to Qualified Transferees or transferees permitted
pursuant to Section 11.3C.

(2) The transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Limited Partner are assumed by a successor
corporation by operation of law) shall relieve the transferor Partner of its
obligations under this Agreement without the approval of the General Partner, in
its sole and absolute discretion. Notwithstanding the foregoing, any transferee
of any transferred Partnership Interest shall be subject to any and all
Ownership Limitations, which may limit or restrict such transferee’s ability to
exercise its Redemption Right. Any transferee, whether or not admitted as a
Substituted Limited Partner, shall take subject to the obligations of the
transferor hereunder. Unless admitted as a Substituted Limited Partner, no
transferee, whether by voluntary transfer, by operation of law or otherwise,
shall have any rights hereunder, other than the rights of an Assignee as
provided in Section 11.5.

E. Notwithstanding any other provision of this Section 11.3, no Limited Partner
may effect a transfer of its Partnership Units, in whole or in part, if, upon
the advice of legal counsel for the Partnership, such proposed transfer would
require the registration of the

 

53



--------------------------------------------------------------------------------

Partnership Units under the Securities Act or would otherwise violate any
applicable federal or state securities or blue sky law (including investment
suitability standards). The General Partner may prohibit any transfer of
Partnership Units by a Limited Partner unless it receives a written opinion of
legal counsel (which opinion and counsel shall be reasonably satisfactory to the
Partnership) to such Limited Partner to the effect that such transfer would not
require filing of a registration statement under the Securities Act or would not
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Unit or, at the option of the Partnership,
an opinion of legal counsel to the Partnership to the same effect.

Section 11.4 Substituted Limited Partners

A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his, her or its place (including any transferees permitted by
Section 11.3). The General Partner shall, however, have the right to consent to
the admission of a transferee of the interest of a Limited Partner pursuant to
this Section 11.4 as a Substituted Limited Partner, which consent may be given
or withheld by the General Partner in its sole and absolute discretion. The
General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or any Partner.

B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any transferee as a Substituted Limited Partner
shall be conditioned upon the transferee executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
(and such other documents or instruments as may be required or advisable, in the
sole and absolute discretion of the General Partner, to effect the admission,
each in form and substance satisfactory to the General Partner).

C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend the books and records of the Partnership to reflect the name,
address, number of Partnership Units and Percentage Interest of such Substituted
Limited Partner and to eliminate or adjust, if necessary, the name, address and
interest of the predecessor of such Substituted Limited Partner.

Section 11.5 Assignees

A. If the General Partner, in its sole and absolute discretion, does not consent
to the admission of any permitted transferee as a Substituted Limited Partner,
as described in Section 11.4, such transferee shall be considered an Assignee
for purposes of this Agreement. An Assignee shall be entitled to all the rights
of an assignee of a limited partnership interest under the Act, including the
right to receive distributions from the Partnership and the share of Profit,
Loss and any other items of income, gain, loss, deduction and credit of the
Partnership attributable to the Partnership Units assigned to such transferee
and the rights to transfer the Partnership Units in accordance with the
provisions of this Article 11, but shall not be deemed to be a Holder of
Partnership Units for any other purpose under this Agreement, and shall not be
entitled to effect a Consent with respect to such Partnership Units on any
matter presented to the

 

54



--------------------------------------------------------------------------------

Limited Partners for a vote (such right to Consent to the extent provided by
this Agreement or under the Act remaining with the transferor Limited Partner).
In the event any such transferee desires to make a further assignment of any
such Partnership Units, such transferee shall be subject to all of the
provisions of this Article 11 to the same extent and in the same manner as any
Limited Partner desiring to make an assignment of Partnership Units.

Section 11.6 General Provisions

A. No Limited Partner may withdraw from the Partnership other than as a result
of a permitted transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 and the transferee of such Partnership Units
being admitted to the Partnership as a Substituted Limited Partner or pursuant
to a redemption of all of its Partnership Units under Section 8.5.

B. Any Limited Partner who shall transfer all of its Partnership Units in a
transfer permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner or pursuant to the exercise of its
Redemption Right for all of its Partnership Units under Section 8.5 shall cease
to be a Limited Partner; provided that after such transfer, exchange or
redemption such Limited Partner owns no Partnership Interest.

C. Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner in its sole and
absolute discretion otherwise agrees.

D. If any Partnership Interest is transferred, assigned or redeemed during any
quarterly segment of the Partnership’s Partnership Year in compliance with the
provisions of this Article 11 or redeemed by the Partnership pursuant to
Section 8.5 on any day other than the first day of a Partnership Year, then
Profit, Loss, each item thereof and all other items attributable to such
Partnership Interest for such Partnership Year shall be divided and allocated
between the transferor Partner and the transferee Partner by taking into account
their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code, using the “interim closing of the books” method or
such other method (or combination of methods) selected by the General Partner.
Solely for purposes of making such allocations, at the discretion of the General
Partner, each of such items for the calendar month in which the transfer or
assignment occurs shall be allocated to the transferee Partner, and none of such
items for the calendar month in which a transfer or redemption occurs shall be
allocated to transferor Partner or the Tendering Partner as the case may be;
provided, however, that the General Partner may adopt such other conventions
relating to allocations in connection with transfers, assignments or redemptions
as it determines are necessary or appropriate. All distributions attributable to
such Partnership Unit with respect to which the Partnership Record Date is
before the date of such transfer, assignment, or redemption shall be made to the
transferor Partner or the Tendering Partner, as the case may be, and in the case
of a transfer or assignment other than a redemption, all distributions
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.

E. In addition to any other restrictions on transfer herein contained, including
without limitation the provisions of this Article 11, in no event may any
transfer or assignment of a Partnership Interest by any Partner (including
pursuant to a redemption or exchange for REIT

 

55



--------------------------------------------------------------------------------

Shares by the Partnership or the General Partner) be made (i) to any Person who
lacks the legal right, power or capacity to own a Partnership Interest; (ii) in
violation of applicable law; (iii) except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion, of
any component portion of a Partnership Unit, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Unit; (iv) except with the consent of the General Partner, which may
be given or withheld in its sole and absolute discretion, if upon the advice of
legal counsel to the Partnership such transfer could cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
redemption or exchange for REIT Shares of all Units held by all Limited Partners
or pursuant to a transaction expressly permitted under Section 11.2); (v) if
upon the advice of counsel to the Partnership such transfer could cause the
Partnership to cease to be classified as a partnership for U.S. federal income
tax purposes (except as a result of the redemption or exchange for REIT Shares
of all Units held by all Limited Partners); (vi) if such transfer could, upon
the advice of counsel to the Partnership, cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e) of the Code); (vii) if such transfer
could, upon the advice of counsel to the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.2-101; (viii) except
with the consent of the General Partner, which may be given or withheld in its
sole and absolute discretion, if such transfer requires the registration of such
Partnership Interest pursuant to any applicable federal or state securities
laws; (ix) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if such transfer could cause the
Partnership to fail to qualify for any of the Safe Harbors (as defined below) or
cause the Partnership to derive income that is not “qualifying income” within
the meaning of Section 7704(d) of the Code; (x) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, if such transfer subjects the Partnership to be regulated under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended; (xi) if such transfer is made to a lender to the Partnership or
any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan constitutes a
Nonrecourse Liability, except with the consent of the General Partner, which may
be given or withheld in its sole and absolute discretion; and provided that, as
a condition to granting such consent the lender may be required to enter into an
arrangement with the borrower, the Partnership and the General Partner to redeem
or exchange for the REIT Shares Amount any Partnership Units in which a security
interest is held immediately prior to the time at which such lender would be
deemed to be a partner in the Partnership for purposes of allocating liabilities
to such lender under Section 752 of the Code; or (xii) if upon the advice of
legal counsel for the Partnership such transfer could adversely affect the
ability of the Company to continue to qualify as a REIT or, except with the
consent of the General Partner, which may be given or withheld in its sole and
absolute discretion, subject the Company to any additional taxes under
Section 857 or Section 4981 of the Code.

F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Common Units by the Partnership or the
General Partner) to determine (i) if such interests could be treated as being
traded on an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
and the regulations thereunder and (ii) whether such

 

56



--------------------------------------------------------------------------------

transfers of interests could result in the Partnership being unable to qualify
for the “safe harbors” set forth in Regulations Section 1.7704-1 (or such other
guidance subsequently published by the IRS setting forth safe harbors under
which interests will not be treated as “readily tradable on a secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code) (the “Safe Harbors”). The General Partner shall have the authority
(but shall not be required) to take any steps it determines are necessary or
appropriate in its sole and absolute discretion (i) to prevent any trading of
interests which could cause the Partnership to become a “publicly traded
partnership,” within the meaning of Code Section 7704, or any recognition by the
Partnership of such transfers, (ii) to insure that one or more of the Safe
Harbors is met and/or (iii) to insure that the Partnership satisfies the
“qualifying income” exemption of Section 7704(c) of the Code from treatment as a
publicly traded partnership taxable as a corporation.

ARTICLE 12 - ADMISSION OF PARTNERS

Section 12.1 Admission of Successor General Partner

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such transferee shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.

Section 12.2 Admission of Additional Limited Partners

A. After the date hereof, a Person (other than an existing Partner) who makes a
capital contribution to the Partnership in accordance with this Agreement shall
be admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner in order to effect such Person’s admission
as an Additional Limited Partner.

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the written consent
of the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the written consent of the General Partner to such admission.

C. If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Profit, Loss, each item
thereof and all other items allocable among Partners and Assignees for such
Partnership Year shall be allocated

 

57



--------------------------------------------------------------------------------

among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Partnership Year in
accordance with Section 706(d) of the Code, using any method(s) permitted by law
and selected by the General Partner consistent with the provisions of
Section 11.6D. All distributions with respect to which the Partnership Record
Date is before the date of such admission shall be made solely to Partners and
Assignees, other than the Additional Limited Partner and all distributions
thereafter shall be made to all of the Partners and Assignees including such
Additional Limited Partner.

Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement and amend the books and records of the Partnership and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 2.4 hereof.

ARTICLE 13 - DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution

A. The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership. The Partnership shall dissolve, and
its affairs shall be wound up, only upon the first to occur of any of the
following (each, a “Liquidating Event”):

(1) an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal a majority of the Percentage Interests held by the Limited
Partners agree in writing to continue the business of the Partnership and to the
appointment, effective as of the date of withdrawal, of a successor General
Partner;

(2) an election to dissolve the Partnership made by the General Partner, in its
sole and absolute discretion;

(3) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

(4) a Terminating Capital Transaction;

(5) the Incapacity of the General Partner, unless all of the remaining Partners
in their sole and absolute discretion agree in writing to continue the business
of the Partnership and to the appointment, effective as of a date prior to the
date of such Incapacity, of a successor General Partner; or

 

58



--------------------------------------------------------------------------------

(6) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment all of the remaining Partners agree in
writing to continue the business of the Partnership and to the appointment,
effective as of a date prior to the date of such order or judgment, of a
successor General Partner.

Section 13.2 Winding Up

A. Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner, or, in the event there is no remaining General Partner, any
Person elected by vote of the Limited Partners (the General Partner or such
other Person being referred to herein as the “Liquidator”), shall be responsible
for overseeing the winding up and dissolution of the Partnership and shall take
full account of the Partnership’s liabilities and property and the Partnership
property shall be liquidated as promptly as is consistent with obtaining the
fair value thereof, and the proceeds therefrom (which may, to the extent
determined by the General Partner, include shares of stock in the Company) shall
be applied and distributed in the following order:

(1) First, to the payment and discharge of all of the Partnership’s debts and
liabilities;

(2) The balance, if any, to all Partners with positive Capital Accounts in
accordance with their respective positive Capital Account balances, determined
after all adjustments made in accordance with Article 6 resulting from
Partnership operations and from all sales and dispositions of all or any part of
the Partnership’s assets.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13, other than reimbursement of its
expenses as provided in Section 7.4. Any distributions pursuant to this
Section 13.2A shall be made by the end of the Partnership’s taxable year in
which the Liquidating Event occurs (or, if later, within ninety (90) days after
the date of the Liquidating Event). To the extent deemed advisable by the
General Partner, appropriate arrangements (including the use of a liquidating
trust) may be made to assure that adequate funds are available to pay any
contingent debts or obligations.

B. Notwithstanding the provisions of Section 13.2A which require liquidation of
the assets of the Partnership, but subject to the order of priorities set forth
therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and

 

59



--------------------------------------------------------------------------------

in accordance with the provisions of Section 13.2A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

Section 13.3 Deficit Capital Account Restoration Obligation

If the General Partner has a deficit balance in its Capital Account at such time
as the Partnership (or the General Partner’s interest therein, including its
interest as a Limited Partner) is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (after giving effect to all contributions,
distributions and allocations for the taxable years, including the year during
which such liquidation occurs), the General Partner shall contribute to the
capital of the Partnership the amount necessary to restore such deficit balance
to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3). If any
Limited Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Limited
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit at any time shall not
be considered a Debt owed to the Partnership or to any other Person for any
purpose whatsoever, except to the extent otherwise expressly agreed to by such
Partner and the Partnership.

Section 13.4 Compliance with Timing Requirements of Regulations

A. In the discretion of the Liquidator or the General Partner, a pro rata
portion of the distributions that would otherwise be made to the General Partner
and Limited Partners pursuant to this Article 13 may be:

(1) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or

(2) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2A as soon
as practicable.

 

60



--------------------------------------------------------------------------------

Section 13.5 Deemed Distribution and Recontribution

Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have contributed all of
its assets and liabilities to a new partnership in exchange for an interest in
the new partnership. Immediately thereafter, the Partnership shall be deemed to
distribute interests in the new partnership to the General Partner and Limited
Partners in proportion to their respective interests in the Partnership in
liquidation of the Partnership, and the new partnership shall be deemed to
continue the business of the Partnership.

Section 13.6 Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions or allocations.

Section 13.7 Notice of Dissolution

In the event a Liquidating Event occurs or an event occurs that would, but for
an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners.

Section 13.8 Cancellation of Certificate of Limited Partnership

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

Section 13.9 Reasonable Time for Winding-Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding-up, and the provisions of this Agreement shall remain in effect between
the Partners during the period of liquidation.

Section 13.10 Waiver of Partition

Each Partner, on behalf of itself and its successors, hereby waives any right to
partition of the Partnership property.

 

61



--------------------------------------------------------------------------------

Section 13.11 Liability of Liquidator

Any Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7 hereof.

ARTICLE 14 - AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1 Procedures for Actions and Consents of Partners

A. The actions requiring Consent of any Partner or Partners pursuant to this
Agreement, including Section 7.3 and Section 11.2 hereof, or otherwise pursuant
to applicable law, are subject to the procedures set forth in this Article 14.

Section 14.2 Amendments

A. Amendments to this Agreement requiring the Consent of Limited Partners may
only be proposed by the General Partner. Following such proposal, the General
Partner shall submit any proposed amendment to the Limited Partners and shall
seek the Consent of the Limited Partners entitled to vote thereon on any such
proposed amendment in accordance with Section 14.3 hereof. Except as set forth
below in Section 14.2B, Section 14.2C and Section 14.2D or as otherwise
expressly provided in this Agreement, a proposed amendment shall be adopted and
be effective as an amendment hereto if it is approved by the General Partner and
it receives the Consent of Limited Partners holding a majority of the Common
Units held by Limited Partners (including Limited Partner Units held by the
Company and its Affiliates); provided that an action shall become effective at
such time as the requisite Consents are received by the General Partner even if
prior to such specified time.

B. The General Partner shall have the exclusive power without the prior Consent
of the Limited Partners to amend this Agreement as may be required to facilitate
or implement any of the following purposes:

(1) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(2) to reflect the issuance of additional Partnership Interests pursuant to
Section 4.2 or the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
the books and records of the Partnership (including Exhibit A) in connection
with such admission, substitution or withdrawal;

(3) to set forth or amend the designations, rights, powers, duties and
preferences of the Holders of any additional Partnership Interests issued
pursuant to this Agreement;

(4) to reflect a change that is of an inconsequential nature or does not
adversely affect the rights of the Limited Partners hereunder in any material
respect, or to

 

62



--------------------------------------------------------------------------------

cure any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions or this Agreement;

(5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(6) to reflect such changes as are reasonably necessary for the Company to
maintain its status as a REIT, including changes which may be necessitated due
to a change in applicable law (or an authoritative interpretation thereof) or a
ruling of the IRS;

(7) to reflect the transfer of all or any part of a Partnership Interest among
the General Partner, and any Qualified REIT Subsidiary or other entity that is
disregarded as an entity separate from the General Partner for U.S. federal
income tax purposes;

(8) to modify, as set forth in Section 6.2, the manner in which Capital Accounts
are computed;

(9) to reflect any modification to this Agreement as is necessary or desirable
(as determined by the General Partner in its sole and absolute discretion),
including, without limitation, the definition of “Conversion Factor,” to reflect
the direct ownership of assets by the Company; and

(10) to reflect any modification to any provisions of this Agreement that
authorizes the General Partner to make amendments without the Consent of the
Limited Partners or any other Person.

The General Partner will provide notice to the Limited Partners when any action
under this Section 14.2B is taken in the next regular communication to the
Limited Partners.

C. Except as set forth in Section 14.2B above, without the Consent of a Majority
in Interest of the Outside Limited Partners, this Agreement shall not be amended
in a manner that disproportionately effects such Limited Partners, if such
amendment would amend Section 4.2, Article 5, Article 6, Article 7, Section 8.5,
Section 11.2 or this Section 14.2C (to reduce the items requiring the Consent
described herein).

D. This Agreement shall not be amended, and no action may be taken by the
General Partner, without the Consent of each Partner whose rights under this
Agreement are adversely affected thereby if such amendment or action would
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest), (ii) modify the limited liability of a Limited Partner or (iii) amend
this Section 14.2D (to reduce the items requiring the Consent described herein).
Any such amendment or action Consented to by a Partner shall be effective as to
that Partner, notwithstanding the absence of such Consent by any other Partners.

 

63



--------------------------------------------------------------------------------

E. Notwithstanding anything in this Article 14 or elsewhere in this Agreement to
the contrary, any amendment and restatement of Exhibit A hereto by the General
Partner to reflect events or changes otherwise authorized or permitted by this
Agreement, whether pursuant to Section 7.1A(27) hereof or otherwise, shall not
be deemed an amendment of this Agreement and may be done at any time and from
time to time, as necessary by the General Partner without the Consent of the
Limited Partners.

Section 14.3 Meetings of the Partners

A. Meetings of the Partners may only be called by the General Partner. The
request shall state the nature of the business to be transacted. Notice of any
such meeting shall be given to all Partners not less than seven (7) days nor
more than sixty (60) days prior to the date of such meeting. Partners may vote
in person or by proxy at such meeting. Whenever the vote or Consent of the
Partners is permitted or required under this Agreement, such vote or Consent may
be given at a meeting of the Partners or may be given in accordance with the
procedure prescribed in Section 14.1. Except as otherwise expressly provided in
this Agreement, the Consent of holders of a majority of the Common Units held by
Limited Partners (including Common Units held by the Company and its Affiliates)
shall control.

B. Any action required or permitted to be taken at a meeting of the Partners may
be taken without a meeting if a Consent in writing or by electronic transmission
setting forth the action so taken or consented to is signed by a majority of the
Common Units of the Partners (or such other percentage as is expressly required
by this Agreement). Such Consent may be in one instrument or in several
instruments, and shall have the same force and effect as the affirmative vote of
such Partners at a meeting of the Partners. Such Consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified. For purposes of obtaining a
Consent in writing or by electronic transmission to any matter, the General
Partner may require a response within a reasonable specified time, but not less
than fifteen (15) days, and failure to respond in such time period shall
constitute a Consent that is consistent with the General Partner’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite Consents are received even if
prior to such specified time.

C. Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. A proxy may be granted in writing, by means of electronic
transmission or as otherwise permitted by applicable law. No proxy shall be
valid after the expiration of twelve (12) months from the date thereof unless
otherwise provided in the proxy. Every proxy shall be revocable at the pleasure
of the Limited Partner executing it, such revocation to be effective upon the
Partnership’s receipt of written notice of such revocation from the Limited
Partner executing such proxy.

D. The General Partner may set, in advance, a record date for the purpose of
determining the Partners (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Partners or (iii) in order to
make a determination of Partners for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the

 

64



--------------------------------------------------------------------------------

day the record date is fixed and shall be not more than ninety (90) days and, in
the case of a meeting of the Partners, not less than ten (10) days, before the
date on which the meeting is to be held or Consent is to be given. If no record
date is fixed, the record date for the determination of Partners entitled to
notice of or to vote at a meeting of the Partners shall be at the close of
business on the day on which the notice of the meeting is sent, and the record
date for any other determination of Partners shall be the effective date of such
Partner action, distribution or other event. When a determination of the
Partners entitled to vote at any meeting of the Partners has been made as
provided in this section, such determination shall apply to any adjournment
thereof.

E. Each meeting of the Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of the Partners may be conducted in
the same manner as meetings of the Company’s stockholders and may be held at the
same time, and as part of, meetings of the Company’s stockholders.

F. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.

ARTICLE 15 - GENERAL PROVISIONS

Section 15.1 Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by certified first
class United States mail, return receipt requested, nationally recognized
overnight delivery service, electronic mail or facsimile transmission (with
receipt confirmed) to the Partner or Assignee at the address set forth on
Exhibit A or such other address of which the Partner shall notify the General
Partner in writing. Notices to the General Partner and the Partnership shall be
delivered at or mailed to its principal office address set forth in Section 2.3.
The General Partner and the Partnership may specify a different address by
notifying the Limited Partners in writing of such different address.

Section 15.2 Titles and Captions

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

Section 15.3 Pronouns and Plurals

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

65



--------------------------------------------------------------------------------

Section 15.4 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.5 Binding Effect

Subject to the terms set forth herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

Section 15.6 No Third-Party Rights Created Hereby

Other than as expressly set forth herein with respect to Indemnitees, the
provisions of this Agreement are solely for the purpose of defining the
interests of the Holders, inter se; and no other person, firm or entity (i.e., a
party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this Agreement.
No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligation of any Partner to make Capital
Contributions or loans to the Partnership or to pursue any other right or remedy
hereunder or at law or in equity. None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party, nor may any such rights or obligations be sold,
transferred or assigned by the Partnership or pledged or encumbered by the
Partnership to secure any debt or other obligation of the Partnership or any of
the Partners.

Section 15.7 Waiver

A. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

B. The restrictions, conditions and other limitations on the rights and benefits
of the Limited Partners contained in this Agreement, and the duties, covenants
and other requirements of performance or notice by the Limited Partners, are for
the benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or pro rata basis, if approved by a majority of
the Limited Partners holding such class or series of Partnership Units),
(iv) resulting in the classification of the Partnership as an association or
publicly traded partnership taxable as a

 

66



--------------------------------------------------------------------------------

corporation for federal income tax purposes or (v) violating the Securities Act,
the Exchange Act or any state “blue sky” or other securities laws; and provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Articles of Incorporation shall be made and shall be
effective only as provided in the Articles of Incorporation.

Section 15.8 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

Section 15.9 Applicable Law; Waiver of Jury Trial

A. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law thereof.

B. Each Partner hereby (i) submits to the non-exclusive jurisdiction of any
state or federal court sitting in the State of Delaware (collectively, the
“Delaware Courts”), with respect to any dispute arising out of this Agreement or
any transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) to the fullest extent
permitted by law, irrevocably waives, and agrees not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of any of the Delaware Courts, that its property
is exempt or immune from attachment or execution, that the action is brought in
an inconvenient forum, or that the venue of the action is improper, (iii) to the
fullest extent permitted by law, agrees that notice or the service of process in
any action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall be properly served or delivered if
delivered to such Partner at such Partner’s last known address as set forth in
the Partnership’s books and records, and (iv) to the fullest extent permitted by
law, irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.

Section 15.10 Invalidity of Provisions

If any provision of this Agreement shall to any extent be held void or
unenforceable (as to duration, scope, activity, subject or otherwise) by a court
of competent jurisdiction, such provision shall be deemed to be modified so as
to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable. In such event, the
remainder of this Agreement (or the application of such provision to persons or
circumstances other than those in respect of which it is deemed to be void or
unenforceable) shall not be affected thereby. Each other provision of this
Agreement, unless specifically conditioned upon the voided aspect of such
provision, shall remain valid and enforceable to the fullest extent permitted by
law; any other provisions of this Agreement that are specifically conditioned on
the voided aspect of such invalid provision shall also be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.

 

67



--------------------------------------------------------------------------------

Section 15.11 No Rights as Stockholders

Nothing contained in this Agreement shall be construed as conferring upon the
Holders of Partnership Units any rights whatsoever as stockholders of the
Company, including without limitation, any right to receive dividends or other
distributions made to stockholders or to vote or consent or to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the Company or any other matter.

Section 15.12 Entire Agreement

This Agreement and the exhibits attached hereto contain the entire understanding
and agreement among the Partners with respect to the subject matter hereof and
supersedes any other prior written or oral understandings or agreements among
them with respect thereto. Notwithstanding anything to the contrary in this
Agreement, the Partners hereby acknowledge and agree that the General Partner,
on its own behalf and/or on behalf of the Partnership, without the approval of
any Limited Partner, may enter into side letters or similar written agreements
with Limited Partners that are not Affiliates of the General Partner, executed
contemporaneously with the admission of such Limited Partner to the Partnership,
which have the effect of establishing rights under, or altering or
supplementing, the terms hereof, as negotiated with such Limited Partner and
which the General Partner in its sole and absolute discretion deems necessary,
desirable or appropriate. The parties hereto agree that any terms, conditions or
provisions contained in such side letters or similar written agreements with a
Limited Partner shall govern with respect to such Limited Partner
notwithstanding the provisions of this Agreement.

[Signature Page Follows]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Agreement of Limited Partnership as of the date first written above.

 

GENERAL PARTNER: PARAMOUNT GROUP, INC. By:  

/s/ Daniel A. Lauer

  Name:   Daniel A. Lauer   Title:   Senior Vice President LIMITED PARTNERS:
PARAMOUNT GROUP LIMITED PARTNER LLC By:   PARAMOUNT GROUP, INC.,   its Member
By:  

/s/ Gage Johnson

  Name:   Gage Johnson   Title:   Senior Vice President

Amended and Restated Agreement of Limited Partnership of

Paramount Group Operating Partnership LP



--------------------------------------------------------------------------------

FORM OF LIMITED PARTNER SIGNATURE PAGE

The undersigned, desiring to become one of the named Limited Partners of
Paramount Group Operating Partnership LP, hereby becomes a party to the Amended
and Restated Agreement of Limited Partnership of Paramount Group Operating
Partnership LP by and among Paramount Group, Inc. and such Limited Partners,
dated as of             , 2014 as amended. The undersigned agrees that this
signature page may be attached to any counterpart of said Amended and Restated
Agreement of Limited Partnership.

 

Signature Line for Limited Partner:     [Name]     By:  

 

      Name:       Title:       Date: Address of Limited Partner:    

 

   

 



--------------------------------------------------------------------------------

Exhibit A

 

Partner    Partnership Units    Percentage Interest  

GENERAL PARTNER

     

Paramount Group, Inc.

        99.9 % 

LIMITED PARTNERS

     

Paramount Group Limited Partner LLC

        0.1 % 

TOTALS:

        100.0 % 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Notice of Redemption

The undersigned Limited Partner or Assignee hereby irrevocably (i) redeems
                                         Common Units in Paramount Group
Operating Partnership LP in accordance with the terms of the Amended and
Restated Agreement of Limited Partnership of Paramount Group Operating
Partnership LP (the “Agreement”) and the Redemption Right referred to therein;
(ii) surrenders such Common Units and all right, title and interest therein; and
(iii) directs that the Cash Amount or REIT Shares Amount (as determined by the
General Partner) deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if REIT Shares are to be delivered, such
REIT Shares be registered or placed in the name(s) and at the address(es)
specified below. The undersigned hereby, represents, warrants, and certifies
that the undersigned (a) has marketable and unencumbered title to such Common
Units, free and clear of the rights or interests of any other Person; (b) has
the full right, power, and authority to redeem and surrender such Common Units
as provided herein; and (c) has obtained the consent or approval of all Persons,
if any, having the right to consent or approve such redemption and surrender.

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:  

 

 

Name of Limited Partner or Assignee:  

 

    Please Print  

 

(Signature of Limited Partner or Assignee)

 

(Street Address)

 

(City)   (State)   (Zip Code)

 

Medallion Guarantee:

 

If REIT Shares are to be issued, issue to:

 

Name:  

 

Please insert social security or identifying number:
                                                                     

 

B-1



--------------------------------------------------------------------------------

Exhibit C

LTIP Units

The following are certain additional terms of the LTIP Units:

 

1.1 Designation. A class of Partnership Units in the Partnership designated as
the “LTIP Units” is hereby established. LTIP Units are intended to qualify as
“profits interests” in the Partnership. The number of LTIP Units that may be
issued shall not be limited.

 

1.2 Vesting. LTIP Units may, in the sole discretion of the General Partner, be
issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”), between the Partnership or the General Partner (on behalf
of the Partnership) and a holder of LTIP Units. The terms of any Vesting
Agreement may be modified from time to time in accordance with their terms. LTIP
Units that have vested and are no longer subject to forfeiture under the terms
of a Vesting Agreement are referred to as “Vested LTIP Units”; all other LTIP
Units are referred to as “Unvested LTIP Units.” Subject to the terms of any
Vesting Agreement, a holder of LTIP Units shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Common Units are entitled to transfer their Common Units pursuant to
Article 11 of the Agreement.

 

1.3 Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise specified in
the relevant Vesting Agreement, upon the occurrence of any event specified in a
Vesting Agreement as resulting in either the forfeiture of any LTIP Units, or
the repurchase by the Partnership or the General Partner of LTIP Units at a
specified purchase price, then, upon the occurrence of the circumstances
resulting in such forfeiture or repurchase by the Partnership or the General
Partner, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose, or as
transferred to the Partnership or General Partner, as applicable. Unless
otherwise specified in the Vesting Agreement, no consideration or other payment
shall be due with respect to any LTIP Units that have been forfeited, other than
any distributions declared with a record date prior to the effective date of the
forfeiture.

 

1.4 Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation, any Vesting Agreement, apply to the LTIP
Unit.

 

C-1



--------------------------------------------------------------------------------

1.5 Distributions. The distributions to which holders of LTIP Units will be
entitled with respect to their LTIP Units will be determined in accordance with
the terms of the Agreement, including, without limitation, Article 5 and
Article 13 thereof.

 

1.6 Allocations. The allocations to which holders of LTIP Units will be entitled
with respect to their LTIP Units will be determined in accordance with the terms
of the Agreement, including, without limitation, Article 6 thereof.

 

1.7 Adjustments. If an LTIP Unit Adjustment Event (as defined below) occurs,
then the General Partner shall make a corresponding adjustment to the LTIP Units
to maintain the same correspondence between Common Units and LTIP Units as
existed prior to such LTIP Unit Adjustment Event. The following shall be “LTIP
Unit Adjustment Events”: (A) the Partnership makes a distribution on all
outstanding Common Units in Partnership Units, (B) the Partnership subdivides
the outstanding Common Units into a greater number of units or combines the
outstanding Common Units into a smaller number of units, or (C) the Partnership
issues any Partnership Units in exchange for its outstanding Common Units by way
of a reclassification or recapitalization of its Common Units. If more than one
LTIP Unit Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every LTIP
Unit Adjustment Event as if all LTIP Unit Adjustment Events occurred
simultaneously. If the Partnership takes an action affecting the Common Units
other than actions specifically described above as LTIP Unit Adjustment Events
and in the opinion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the correspondence between Common Unit
and LTIP Units as existed prior to such action, the General Partner shall make
such adjustment to the LTIP Units, to the extent permitted by law and by the
terms of any plan pursuant to which the LTIP Units have been issued, in such
manner and at such time as the General Partner, in its sole discretion, may
determine to be appropriate under the circumstances to maintain such
correspondence. If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after filing of such certificate, the Partnership shall mail a notice to each
holder of LTIP Units setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment.

 

1.8 Right to Convert LTIP Units into Common Units.

 

  (a)

Conversion Right. A holder of LTIP Units shall have the right (the “LTIP Unit
Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units, the Book-Up Target of which is zero,
into Common Units. Holders of LTIP Units shall not have the right to convert
Unvested LTIP Units into Common Units until they become Vested LTIP Units;
provided, however, that when a holder of LTIP Units is notified of the expected
occurrence of an event that will cause his or her Unvested LTIP Units to become
Vested LTIP Units, such Person may give the Partnership an LTIP Unit Conversion
Notice conditioned upon and effective as of the time of vesting, and such LTIP

 

C-2



--------------------------------------------------------------------------------

  Unit Conversion Notice, unless subsequently revoked by the holder of the LTIP
Units, shall be accepted by the Partnership subject to such condition; and
provided further that a holder may not exercise the LTIP Unit Conversion Right
for less than one thousand (1,000) Vested LTIP Units or, if such holder holds
less than one thousand Vested LTIP Units, all of the Vested LTIP Units held by
such holder. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Units provided that the Book-Up
Target of each such LTIP Unit is zero. In all cases, the conversion of any LTIP
Units the Book-Up Target of which is zero into Common Units shall be subject to
the conditions and procedures set forth in this Section 1.8.

 

  (b) Number of Units Convertible. A holder of Vested LTIP Units may convert
such Vested LTIP Units, the Book-Up Target of which is zero, into an equal
number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 1.7.

 

  (c) Notice. In order to exercise his or her Conversion Right, a holder of LTIP
Units shall deliver a notice (a “LTIP Unit Conversion Notice”) in the form
attached as Exhibit E to the Agreement not less than 10 nor more than 60 days,
or such shorter period as the General Partner shall agree in its sole and
absolute discretion, prior to a date (the “LTIP Unit Conversion Date”) specified
in such LTIP Unit Conversion Notice. Each holder of LTIP Units covenants and
agrees with the Partnership that all Vested LTIP Units to be converted pursuant
to this Section 1.8 shall be free and clear of all liens. Notwithstanding
anything herein to the contrary (but subject to Article 8 of the Agreement), a
holder of LTIP Units may deliver a Notice of Redemption pursuant to Section 8.5
of the Agreement relating to those Common Units that will be issued to such
holder upon conversion of such LTIP Units into Common Units in advance of the
LTIP Unit Conversion Date; provided, however, that the redemption of such Common
Units by the Partnership shall in no event take place until the LTIP Unit
Conversion Date. For clarity, it is noted that the objective of this paragraph
is to put a holder of LTIP Units in a position where, if he or she so wishes,
the Common Units into which his or her Vested LTIP Units will be converted can
be redeemed by the Partnership simultaneously with such conversion, with the
further consequence that, if the Company elects to assume the Partnership’s
redemption obligation with respect to such Common Units under Article 8 of the
Agreement by delivering to such holder REIT Shares rather than cash, then such
holder can have such REIT Shares issued to him or her simultaneously with the
conversion of his or her Vested LTIP Units into Common Units. The General
Partner shall cooperate with a holder of LTIP Units to coordinate the timing of
the different events described in the foregoing sentence.

 

1.9

Forced Conversion. The Partnership, at any time at the election of the General
Partner, may cause any number of Vested LTIP Units, the Book-Up Target of which
is zero, held by a holder of LTIP Units to be converted (a “LTIP Unit Forced
Conversion”) into an equal number of Common Units, giving effect to all
adjustments (if any) made pursuant to Section 1.7. In order to exercise its
right to cause an LTIP Unit Forced Conversion, the

 

C-3



--------------------------------------------------------------------------------

  Partnership shall deliver a notice (a “LTIP Unit Forced Conversion Notice”) in
the form attached as Exhibit E to this Agreement to the applicable holder not
less than 10 nor more than 60 days prior to the LTIP Unit Conversion Date
specified in such LTIP Unit Forced Conversion Notice. A Forced LTIP Unit
Conversion Notice shall be provided in the manner provided in Section 15.1 of
this Agreement.

 

1.10 Conversion Procedures. Subject to any redemption of Common Units to be
received upon the conversion of Vested LTIP Units, a conversion of Vested LTIP
Units for which the holder thereof has given an LTIP Unit Conversion Notice or
the Partnership has given a Forced LTIP Unit Conversion Notice shall occur
automatically after the close of business on the applicable LTIP Unit Conversion
Date without any action on the part of such holder of LTIP Units, as of which
time such holder of LTIP Units shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Common Units issuable upon such conversion. After the conversion
of LTIP Units as aforesaid, the Partnership shall deliver to such holder of LTIP
Units, upon his or her written request, a certificate of the General Partner
certifying the number of Common Units and remaining LTIP Units, if any, held by
such Person immediately after such conversion.

 

1.11 Treatment of Capital Account. For purposes of making future allocations
under Section 6.1I of this Agreement, the portion of the Economic Capital
Account Balance of the applicable holder of LTIP Units that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted into Common
Units and the Common Unit Economic Balance with respect to such converted LTIP
Unit, provided that for the avoidance of doubt, the amount of such reduction
shall instead be attributable to the Economic Capital Account Balance that is
attributable to the Common Units into which such LTIP Units were converted.

 

1.12 Mandatory Conversion in Connection with a Transaction.

 

  (a)

If the Partnership or the General Partner shall be a party to any transaction
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all Common Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any transaction which constitutes an LTIP
Unit Adjustment Event), in each case as a result of which Common Units shall be
exchanged for or converted into the right, or the holders of Common Units shall
otherwise be entitled, to receive cash, securities or other property or any
combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause a LTIP Unit Forced Conversion with
respect to the maximum number of LTIP Units then eligible for conversion, taking
into account any allocations that occur in connection with the Transaction or
that would occur in connection with the Transaction if the assets of the
Partnership were sold at the Transaction price or, if applicable, at a value
determined by the General Partner in good faith using the value attributed to
the Partnership Units in the context of the Transaction (in

 

C-4



--------------------------------------------------------------------------------

  which case the LTIP Unit Conversion Date shall be the effective date of the
Transaction and the conversion shall occur immediately prior to the
effectiveness of the Transaction).

 

  (b) In anticipation of such LTIP Unit Forced Conversion and the consummation
of the Transaction, the Partnership shall cause each holder of LTIP Units to be
afforded the right to receive in connection with such Transaction in
consideration for the Common Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Transaction by
a holder of the same number of Common Units, assuming such holder of Common
Units is not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each holder of LTIP Units of such election,
and shall afford such holders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Common Units in connection
with such Transaction. If a holder of LTIP Units fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by him or her (or by any of his or her transferees) the same kind
and amount of consideration that a holder of a Common Unit would receive if such
holder of Common Units failed to make such an election.

 

  (c) Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Transaction to be consistent with the provisions of this Section 1.12 and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any holders of LTIP Units whose LTIP Units will not be
converted into Common Units in connection with the Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Common Units
and (ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in the
Agreement for the benefit of the holders of LTIP Units.

 

1.13 Redemption at the Option of the Partnership. LTIP Units will not be
redeemable at the option of the Partnership; provided, however, that the
foregoing shall not prohibit the Partnership from (i) repurchasing LTIP Units
from the holder thereof if and to the extent such holder agrees to sell such
LTIP Units or (ii) from exercising its LTIP Unit Forced Conversion right.

 

C-5



--------------------------------------------------------------------------------

1.14 Voting Rights. Holders of LTIP Units shall have the right to vote on all
matters submitted to a vote of the holders of Common Units; holders of LTIP
Units and Common Units shall vote together as a single class, together with any
other class or series of Partnership Units upon which like voting rights have
been conferred. In any matter in which the LTIP Units are entitled to vote,
including an action by written consent, each LTIP Unit shall be entitled to vote
a Percentage Interest equal on a per unit basis to the Percentage Interest
represented by each Common Unit.

 

1.15

Special Approval Rights. Except as provided in Section 1.14 above, holders of
LTIP Units shall only (a) have those voting rights required from time to time by
non-waivable provisions of applicable law, if any, and (b) have the additional
voting rights that are expressly set forth in this Section 1.15. The General
Partner and/or the Partnership shall not, without the affirmative vote of
holders of more than 50% of the then outstanding LTIP Units affected thereby,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), take any action that would materially and adversely
alter, change, modify or amend, whether by merger, consolidation or otherwise,
the rights, powers or privileges of such LTIP Units, subject to the following
exceptions: (i) no separate consent of the holders of LTIP Units will be
required if and to the extent that any such alteration, change, modification or
amendment would equally, ratably and proportionately alter, change, modify or
amend the rights, powers or privileges of the Common Units (in which event the
holders of LTIP Units shall only have such voting rights, if any, as expressly
provided for in the Agreement, in accordance with Section 1.14 above); (ii) with
respect to any merger, consolidation or other business combination or
reorganization, so long as either (w) the LTIP Units are converted into Common
Units immediately prior to the effectiveness of the transaction, (x) the holders
of LTIP Units either will receive, or will have the right to elect to receive,
for each LTIP Unit an amount of cash, securities, or other property equal to the
greatest amount of cash, securities or other property paid to a holder of one
Common Unit in consideration of one Common Unit pursuant to the terms of such
transaction, (y) the LTIP Units remain outstanding with the terms thereof
materially unchanged, or (z) if the Partnership is not the surviving entity in
such transaction, the LTIP Units are exchanged for a security of the surviving
entity with terms that are materially the same with respect to rights to
allocations, distributions, redemption, conversion and voting as the LTIP Units
and without any income, gain or loss expected to be recognized by the holder
upon the exchange for U.S. federal income tax purposes (and with the terms of
the Common Units or such other securities into which the LTIP Units (or the
substitute security therefor) are convertible materially the same with respect
to rights to allocations, distributions, redemption, conversion and voting),
such merger, consolidation or other business combination or reorganization shall
not be deemed to materially and adversely alter, change, modify or amend the
rights, powers or privileges of the LTIP Units, provided further, that if some,
but not all, of the LTIP Units are converted into Common Units immediately prior
to the effectiveness of the transaction (and neither clause (y) or (z) above is
applicable), then the consent required pursuant to this Section will be the
consent of the holders of more than 50% of the LTIP Units to be outstanding
following such conversion; (iii) any creation or issuance of Partnership Units
(whether ranking junior to, on a parity with or senior to the LTIP Units in any
respect, which either (x) does not require the consent of the holders of Common
Units or (y) does require such

 

C-6



--------------------------------------------------------------------------------

  consent and is authorized by a vote of the holders of Common Units and LTIP
Units voting together as a single class pursuant to Section 1.15 above, together
with any other class or series of units of limited partnership interest in the
Partnership upon which like voting rights have been conferred, shall not be
deemed to materially and adversely alter, change, modify or amend the rights,
powers or privileges of the LTIP Units; and (iv) any waiver by the Partnership
of restrictions or limitations applicable to any outstanding LTIP Units with
respect to any holder or holders thereof shall not be deemed to materially and
adversely alter, change, modify or amend the rights, powers or privileges of the
LTIP Units with respect to other holders.

 

1.16 The foregoing voting provisions will not apply if, as of or prior to the
time when the action with respect to which such vote would otherwise be required
to be taken or be effective, all outstanding LTIP Units shall have been
converted and/or redeemed, or provision is made for such redemption and/or
conversion to occur as of or prior to such time.

[End of text]

 

C-7



--------------------------------------------------------------------------------

Exhibit D

Notice of Election by Partner to Convert LTIP Units into Common Units

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in Paramount Group Operating Partnership LP (the
“Partnership”) set forth below into Common Units in accordance with the terms of
the Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended. The undersigned hereby represents, warrants, and certifies that the
undersigned: (a) has title to such LTIP Units, free and clear of the rights or
interests of any other Person other than the Partnership; (b) has the full
right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.

 

Name of Holder:  

 

(Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:  

 

 

 

Conversion Date:  

 

 

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

(Street Address)

 

(City)   (State)   (Zip Code) Medallion Guarantee:  

 

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Notice of Election by Partnership to Force Conversion

of LTIP Units into Common Units

Paramount Group Operating Partnership LP (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the holder of LTIP Units set
forth below to be converted into Common Units in accordance with the terms of
the Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended.

 

Name of Holder:  

 

  (Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:  

 

 

 

Conversion Date:  

 

 